Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 1 of 63 PageID #: 4789




                          UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF NEW YORK
  __________________________________________
                                                      )
  MARTÍN JONATHAN BATALLA VIDAL,                      )
  ANTONIO ALARCÓN, ELIANA FERNANDEZ, )                  FOURTH AMENDED
  CARLOS VARGAS, CAROLINA FUNG FENG, )                  COMPLAINT
  M.B.F., by her next friend LUCIA FELIZ,             )
  XIMENA ZAMORA, SONIA MOLINA                         ) Case No. 1:16-cv-04756 (NGG)(JO)
  and JOHANA LARIOS SAINZ,                            )
                                                      )
          On behalf of themselves and all other       )
          similarly situated individuals,             )
                                                      )
  and MAKE THE ROAD NEW YORK,                         )
                                                      )
          On behalf of itself, its members, and its   )
          clients,                                    )
                                                      )
          Plaintiffs,                                 )
                                                      )
          v.                                          )
                                                      )
  CHAD WOLF, in his official capacity as the          )
  purported Acting Secretary of Homeland Security, )
  JOSEPH EDLOW, in his official capacity as the       )
  Deputy Director for Policy, U.S. Citizenship and )
  and Immigration Services, DONALD J. TRUMP, )
  in his official capacity as President of the United )
  States, U.S. CITIZENSHIP AND IMMIGRATION )
  SERVICES, and the U.S. DEPARTMENT OF                )
  HOMELAND SECURITY,                                  )
                                                      )
                                                      )
          Defendants.                                 )
  __________________________________________)

                                        INTRODUCTION

         On June 18, 2020, the United States Supreme Court affirmed what this Court and others

  around the country had already concluded in virtual unison: the Trump Administration’s 2017

  attempt to terminate the Deferred Action for Childhood Arrivals (“DACA”) program was unlawful.

  Department of Homeland Security v. Regents of the University of California, 591 U.S. ___, 140 S.



                                                 1
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 2 of 63 PageID #: 4790




  Ct. 1891 (2020) (“Regents”). In the weeks that followed, Defendants sowed confusion among the

  more than one million individuals impacted by the Supreme Court’s decision, first by denouncing

  the decision as having “no basis in law” and then by refusing to abide by its directive to return to

  the status quo ante. Less than six weeks after the Supreme Court ruling, Defendants compounded

  the harm by issuing a new memorandum dismantling the DACA program, thereby prolonging the

  daily uncertainty faced by those who have, or are eligible for, DACA. This latest assault on DACA

  is no less unlawful than the first.

          Defendant Wolf’s July 28, 2020 memorandum (“Wolf Memorandum”) requires the

  Department of Homeland Security (“DHS”) to immediately, categorically, and retroactively deny

  first-time applications for DACA, cut the renewal periods for current DACA recipients in half,

  and severely limit the availability of advance parole for DACA recipients.1 This directive is cruel,

  heartless, and unlawful. Defendants enacted life-altering changes to DACA even though

  Defendant Wolf was improperly designated as Acting DHS Secretary and thus lacked the authority

  to issue the Wolf Memorandum. In addition, the Wolf Memorandum and the agency’s actions to

  implement it are arbitrary and capricious. Finally, the Wolf Memorandum and a subsequent

  implementing directive issued by Defendant Edlow on August 21, 2020 (“Edlow Memorandum”)

  have violated due process by (1) depriving DACA applicants whose applications for deferred

  action or advance parole were pending between June 30 and July 28, 2020 of a fair opportunity to

  have their applications adjudicated; (2) failing to provide notice that it would reject first-time

  applications and most advance parole requests during this timeframe; and (3) changing the terms

  of renewal without advance notice.



  1
    Plaintiffs use the terms “first-time” and “initial” applications interchangeably in this amended complaint and
  subsequent filings to refer to applications made by someone who has never before had DACA.



                                                         2
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 3 of 63 PageID #: 4791




         Plaintiffs Martín Jonathan Batalla Vidal, Antonio Alarcón, Eliana Fernandez, Carlos

  Vargas, Carolina Fung Feng, M.B.F., Ximena Zamora, Sonia Molina, and Johana Larios Sainz

  (“Individual Plaintiffs”), on behalf of themselves and all other similarly situated individuals, and

  Make the Road New York (“MRNY”), on behalf of itself, its members, and its clients (collectively

  “Plaintiffs” or “Named Plaintiffs”), bring this action to challenge the Trump Administration’s

  latest unlawful attempt to dismantle the DACA program and eviscerate its protections. The Wolf

  Memorandum violates the U.S. Constitution, the Administrative Procedure Act, the Federal

  Vacancies Reform Act, and the Homeland Security Act, and must be set aside. So, too, must the

  implementing memorandum issued by Defendant Edlow (“Edlow Memorandum”), which violates

  the U.S. Constitution and the Administrative Procedure Act. The stakes cannot be overstated: over

  a million young people seek to live securely in the only country they know as home, and the DACA

  program properly affords them that opportunity, as well as the opportunity to work and support

  their families, and to travel for humanitarian, educational, or employment reasons. Plaintiffs

  therefore ask this Court to again enjoin the Trump Administration’s unlawful efforts to gut the

  DACA program.

                                  JURISDICTION AND VENUE

       1.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, as this case

  arises under the Fifth Amendment of the U.S. Constitution; the Appointments Clause, U.S. Const.

  art. II, § 2, cl. 2; the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 551 et seq.; the Federal

  Vacancies Reform Act of 1998 (“FVRA”), 5 U.S.C. §§ 3345 et seq.; and the Homeland Security

  Act of 2002 (“HSA”), 6 U.S.C. §§ 112-113.




                                                   3
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 4 of 63 PageID #: 4792




        2.        This Court is authorized to award the requested declaratory and injunctive relief

  under the APA, 5 U.S.C. § 706; the FVRA, 5 U.S.C. § 3348; the Declaratory Judgment Act, 28

  U.S.C. § 2201-2202; and the Court’s equitable powers.

        3.        Venue properly lies in this district because most Individual Plaintiffs reside in the

  district, and Plaintiff MRNY operates four of its five community centers in this district in

  Bushwick, Brooklyn; Jackson Heights, Queens; Port Richmond, Staten Island; and Brentwood,

  Long Island. 28 U.S.C. § 1391(e)(1). Venue also properly lies in this district because a substantial

  part of the events or omissions giving rise to this action occurred in the district. 28 U.S.C. § 1391(b).

                                                PARTIES

  Plaintiff Martín Jonathan Batalla Vidal

        4.        Plaintiff Martín Jonathan Batalla Vidal (“Mr. Batalla Vidal”) is a recipient of

  DACA.

        5.        Mr. Batalla Vidal was born in Mexico and grew up in Queens, New York. He

  graduated from Bushwick Leaders High School for Academic Excellence in Brooklyn, New York

  in June 2008. Mr. Batalla Vidal has a younger brother who has also received DACA, and two

  brothers who were born in the United States.

        6.        Mr. Batalla Vidal obtained DACA on February 17, 2015 with the assistance of

  MRNY. Receiving DACA reinvigorated Mr. Batalla Vidal’s dreams of working in the medical

  profession, which he had previously abandoned due to his concern that he could not get a job in

  the field without employment authorization. In fall 2015, he enrolled at ASA College in a medical

  assistant’s degree program. With DACA, Mr. Batalla Vidal was able to earn money for school and

  also received a scholarship for DACA recipients from ASA College. He is trained as a Physical

  Therapist to a Rehabilitation Certified Nursing Assistant and, prior to the COVID-19 pandemic,




                                                     4
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 5 of 63 PageID #: 4793




  he was working full-time at Park Terrace Rehabilitation and Nursing Center, where he cared for

  patients with serious health needs.

       7.        Through the employment he was able to obtain with DACA, Mr. Batalla Vidal was

  able to financially support himself, his mother, and his younger siblings. With this new income,

  Mr. Batalla Vidal rented his first apartment on his own, and, since his mother has osteoarthritis

  and thyroid issues and cannot work, he provides her financial support as well. Mr. Batalla Vidal’s

  mother contracted COVID-19 early in the pandemic and spent two weeks hospitalized. Her illness

  worsened her health and continues to negatively impact her. Shortly thereafter, Mr. Batalla Vidal’s

  brother was in a serious car accident and spent two weeks in an Intensive Care Unit.

       8.        Since he obtained DACA in 2015, Mr. Batalla Vidal has consistently renewed and

  maintained his DACA. Because of this Court’s February 2018 preliminary injunction, he was able

  to renew his DACA for a two-year period most recently on April 23, 2020. Per the Wolf

  Memorandum, he must now request renewal and pay the application fee every year once his current

  DACA grant expires. He anticipates seeking a new job in the future and worries that this change

  will make it more difficult for him to get employment and that, in addition to the increased costs

  in renewal fees, the Wolf Memorandum will cause him and other DACA holders financial hardship.

       9.        The Wolf Memorandum and Defendants’ continued attacks on DACA have caused

  Mr. Batalla Vidal to suffer from significant anxiety and guilt. He feels anxiety over his future

  ability to obtain employment and to support himself and his family, because the shortened renewal

  period will necessitate paying more in renewal fees and may make DACA holders less desirable

  job applicants for employers. He feels guilty because of his efforts to encourage other DACA-

  eligible youth to apply for the first time following the Supreme Court’s decision in June and his

  efforts to encourage DACA holders to renew their DACA. Since the Wolf Memorandum, he has




                                                  5
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 6 of 63 PageID #: 4794




  been in contact with many people who are negatively impacted by the changes and have expressed

  tremendous disappointment to him.

       10.       Mr. Batalla Vidal would like to obtain advance parole to travel to visit his

  grandmother, who is in poor health. He has been unable to see her in several years due to the 2017

  termination of advance parole for DACA holders. Under Defendants’ new guidance, he is unsure

  if his intended travel would qualify him for advance parole and feels scared to apply and to travel

  given the uncertainty around DACA.


  Plaintiff Antonio Alarcón

       11.       Plaintiff Antonio Alarcón (“Mr. Alarcón”) is a recipient of DACA. He resides in

  Queens, New York.

       12.       Mr. Alarcón was born in Mexico and has lived in New York since he was eleven

  years old. As a child, he lived in New York with his parents, while his younger brother stayed in

  Mexico with his grandparents. When Mr. Alarcón was seventeen, his grandparents passed away,

  and his parents felt compelled to return to Mexico to care for his younger brother. When his parents

  left, Mr. Alarcón moved in with his aunt and uncle. His parents and younger brother continue to

  reside in Mexico.

       13.       Mr. Alarcón received DACA on March 26, 2013 with the assistance of MRNY,

  which then hired Mr. Alarcon as an Immigrant Youth Organizer. Employment by virtue of DACA

  enabled Mr. Alarcón to financially support himself, his aunt, and his uncle as he pursued his

  education.

       14.       Mr. Alarcón graduated from Flushing High School in 2012, and he received his

  associate’s degree from LaGuardia Community College in 2015. He then pursued a Bachelor of

  Arts degree in Film Studies from Queens College and graduated in May 2018.



                                                   6
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 7 of 63 PageID #: 4795




       15.      Through his employment and volunteer activities, Mr. Alarcón has become a

  leading voice for youth in his community and beyond. From facilitating local youth meetings and

  retreats, to serving as a regional coordinator on national campaigns, he has worked to expand

  educational opportunities for immigrant youth throughout New York and the United States. He

  currently works as a Civic Engagement Coordinator for MRNY and helps to coordinate the work

  of a census-outreach team that has contacted over 100,000 New Yorkers to educate them about the

  importance of completing the 2020 Census. Through this outreach, the team has helped thousands

  of predominantly immigrant and non-English-speaking New Yorkers complete the census. Mr.

  Alarcón is also a frequent spokesperson in English- and Spanish-language media helping to

  encourage participation in the census and debunk common concerns among immigrant New

  Yorkers.

       16.      Since first obtaining DACA in 2013, Mr. Alarcón has consistently renewed and

  maintained his DACA. Because of this Court’s February 2018 preliminary injunction, he was able

  to renew his DACA for a two-year period most recently on April 2, 2020. Per the Wolf

  Memorandum, he must now request renewal every year once his current DACA grant expires. He

  is worried that this change means additional time in limbo for himself and other DACA recipients,

  who are anxious and vulnerable to changes in policy while awaiting each renewal, and greater

  financial expense.

       17.      Defendants’ failure to process advance parole applications since 2017 has inflicted

  significant harm on Mr. Alarcón. In 2014 and 2017, Mr. Alarcón obtained and traveled on advance

  parole. But because of the Administration’s attacks on DACA, he has not been able to leave the

  country or to see his parents and younger brother in Mexico for nearly four years. He was unable

  to visit them in June 2020 when both of his parents became ill. He is eager to travel on advance




                                                 7
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 8 of 63 PageID #: 4796




  parole to see his family, particularly because his mother now needs surgery, and for educational

  purposes. But under the Wolf and Edlow Memoranda, he is unsure if travel to see family would

  qualify as a valid reason to obtain advance parole and does not believe that educational travel

  would be.


  Plaintiff Eliana Fernandez

       18.       Plaintiff Eliana Fernandez (“Ms. Fernandez”) is a recipient of DACA. She resides

  in Suffolk County, New York.

       19.       Ms. Fernandez was born in Ecuador and came to the United States at the age of

  fourteen, where she was finally able to reunite with her parents after not seeing them for many

  years. She has lived in New York since she was fourteen years old. She lives with her two New

  York-born, U.S. citizen children, entering third and eighth grades this year.

       20.       Ms. Fernandez first received DACA on December 11, 2012 and has consistently

  renewed and maintained her DACA since that time. Because of this Court’s February 2018

  preliminary injunction, Ms. Fernandez was able to renew her DACA for a two-year period most

  recently on April 20, 2020. Per the Wolf Memorandum, she must now request renewal every year

  and will have to spend twice the amount of time and money she expected to maintain her DACA

  and remain in the country.

       21.       Ms. Fernandez has worked hard to build a life for herself and her family. Despite

  being ineligible for financial aid and other types of support, she attended St. Joseph’s College,

  where she was on the Dean’s List many semesters and earned a degree in Sociology in 2015. She

  now works as a Lead Organizer in MRNY’s Long Island office, where she was previously an

  Immigration Case Manager. She is also a homeowner. She has been able to achieve these goals




                                                   8
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 9 of 63 PageID #: 4797




  because of DACA, which allowed her to go back to school, earn a living wage, and purchase a

  home in which her children can grow up.

       22.       The shortening of DACA renewals under the Wolf Memorandum has caused Ms.

  Fernandez tremendous stress, as she feels a loss of stability and control over her life. Without the

  stable employment authorization that her DACA provides, she would not be able to afford her

  mortgage or her family’s health insurance. Defendants’ attacks on the DACA program also put

  Ms. Fernandez at risk of being separated from her children, as she was from her parents as a child.

       23.       As a result of the Administration’s unlawful termination of DACA in 2017, Ms.

  Fernandez developed anxiety and stress. She began suffering migraines and pain soon after

  Defendants’ 2017 termination, which she attributes to the stress and emotional toll of her uncertain

  future. She also began attending therapy. Following the issuance of the Wolf Memorandum, her

  physical symptoms, including migraines and neck pain, returned, because the shortening of the

  DACA renewal period has once again heightened her anxiety and fear of separation from her

  family.

       24.       Ms. Fernandez is eager to obtain advance parole and travel abroad. Given the

  uncertainty around DACA and her worries about how a termination of DACA could impact her

  life and the lives of her children, Ms. Fernandez has begun to explore masters’ programs at

  universities in Toronto as well as job opportunities there and has consulted with an immigration

  attorney in Canada. But because she has never been to Canada, she does not feel she can uproot

  and relocate her family without first visiting. She would also need to visit universities and attend

  job interviews there. Because of this, she is eager to travel on advance parole. With the Supreme

  Court decision in June, Ms. Fernandez thought she would be able to achieve her goal of traveling




                                                   9
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 10 of 63 PageID #: 4798




  to Canada. However, because of the extremely narrow grounds for advance parole set out in Wolf

  and Edlow Memoranda, she now fears that her intended travel will be impossible.



  Plaintiff Carlos Vargas

       25.       Plaintiff Carlos Vargas (“Mr. Vargas”) is a recipient of DACA. He resides in Staten

  Island, New York.

       26.       Mr. Vargas was born in Puebla, Mexico. He has lived in New York City since he

  was four, and in Staten Island since he was sixteen. Mr. Vargas began working full-time to help

  his family at age thirteen. After graduating from James Madison High School in Brooklyn, Mr.

  Vargas began working sixty hours per week to support his family, while remaining committed to

  going to college and earning a degree.

       27.       Mr. Vargas first obtained DACA on December 13, 2012. DACA allowed Mr.

  Vargas to obtain work authorization and a New York driver’s license for the first time in his life,

  thereby opening up new employment and life opportunities. By taking classes at night and working

  full time during the day, Mr. Vargas obtained his Bachelor of Science degree in Business from

  City University of New York (“CUNY”) in Staten Island in 2014.

       28.       After volunteering for many years in Staten Island for MRNY, El Centro del

  Inmigrante, and the Staten Island Community Job Center, Mr. Vargas became accredited as a U.S.

  Department of Justice Accredited Representative, authorizing him to represent individuals before

  U.S. Citizenship and Immigration Services and the Executive Office for Immigration Review, the

  component of the Department of Justice that hears immigration cases. Mr. Vargas now works at

  MRNY, where he assists individuals in applying for DACA and other forms of immigration relief.




                                                  10
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 11 of 63 PageID #: 4799




  In fall 2017, he began attending classes at CUNY School of Law. He plans to become a lawyer so

  that he can be a more effective advocate for his community.

       29.       Mr. Vargas financially supports himself and his elderly mother who is unable to

  work due to depression, anxiety, vision problems, and other medical issues. Mr. Vargas is his

  mother’s primary caretaker, accompanies her to her many medical appointments, and pays for her

  medical expenses. He is also financially responsible for multiple mortgages on homes he owns

  with his brother.

       30.       Since first obtaining DACA in 2012, Mr. Vargas has consistently renewed and

  maintained his DACA. Because of this Court’s February 2018 preliminary injunction, he was able

  to renew his DACA for a two-year period most recently on February 14, 2020. Per the Wolf

  Memorandum, he must now request renewal every year once his current DACA grant expires. Mr.

  Vargas is concerned that the shortened renewal period puts DACA holders like him at heightened

  risk of losing their DACA, jobs, and health insurance. Shortly after the start of the current

  pandemic, Mr. Vargas was diagnosed with COVID-19 and hospitalized. The experience caused

  him to become even more committed to maintaining the DACA program as a means for DACA-

  eligible individuals like him to be able to access health insurance and basic job protections and

  security especially during a time of pandemic and economic instability.

       31.       Mr. Vargas has traveled on advance parole in the past and would like to be able to

  travel on advance parole again. His mother, for whom he is the primary caretaker, is planning to

  travel to Mexico soon and he wants to be able to accompany and support her during the trip. But

  he is concerned that under Defendants’ new guidelines, the standard to obtain advance parole is so

  narrow that his intended travel will not qualify.




                                                      11
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 12 of 63 PageID #: 4800




  Plaintiff Carolina Fung Feng

       32.       Plaintiff Carolina Fung Feng (“Ms. Fung Feng”) is a recipient of DACA. She

  resides in Middle Village, Queens.

       33.       Ms. Fung Feng was born in Costa Rica and came to the United States to live with

  her aunt in 2001 when she was twelve. Ms. Fung Feng first obtained DACA around December

  2012. With DACA, Ms. Fung Feng graduated from Hunter College in January 2013 with a

  Bachelor of Arts in English-Spanish Translation and Interpretation, and English Language Arts.

  She also received an English teaching certification from Teaching House in 2015. She was also

  able to support her younger brother, a U.S. citizen who graduated from CUNY City College in

  2017, and her younger cousin, who came to the U.S. to study. She currently works in a temporary

  position as a digital organizer at the Center for Popular Democracy, focusing primarily on their

  campaign to encourage participation in the 2020 Census.

       34.       Since first obtaining DACA in 2012, Ms. Fung Feng has consistently renewed and

  maintained her DACA. Because of this Court’s February 2018 preliminary injunction, she was

  able to renew her DACA for a two-year period most recently on November 4, 2019. She is very

  concerned that needing to renew her DACA every year, after her current DACA grant expires, will

  make future job searches more difficult, because employers prefer to hire people who can be at a

  job long term. She is also concerned about the impact of shortened renewals on DACA holders’

  ability to get and renew other forms of identification. Ms. Fung Feng has been unable to renew

  either her driver’s license or New York City identification since the start of the current pandemic

  and has become fearful to leave the house as a result.




                                                  12
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 13 of 63 PageID #: 4801




  Plaintiff M.B.F.

       35.       Plaintiff M.B.F., through her next friend Lucia Feliz, is a 17-year-old applicant for

  DACA whose first-time application was received by USCIS on or around July 7, 2020. She resides

  in Queens, New York.

       36.       M.B.F. was born in the Dominican Republic and has lived in New York

  continuously since she was four years old. Since arriving in the United States, M.B.F. has never

  left the country. M.B.F. has attended New York City schools since kindergarten; in June 2020, she

  graduated from Francis Lewis High School in Queens, New York.

       37.       M.B.F. is eligible for DACA under the terms of the 2012 memorandum that

  established the program. Mem. from Janet Napolitano, Sec’y of Homeland Security, to Alejandro

  Mayorkas, Dir., U.S. Citizenship and Immigration Servs., Exercising Prosecutorial Discretion

  With Respect to Individuals Who Came to the United States as Children, June 15, 2012

  (“Napolitano Memorandum”). She came to the U.S. prior to June 15, 2007, over a decade before

  her 16th birthday. On June 15, 2012, she was present in the U.S.—as a fourth grader at her Queens

  elementary school—and did not have lawful status. She has a high school degree and has never

  been arrested or convicted of a crime. M.B.F. first began preparing to apply for DACA in 2017, in

  the months leading up to her 15th birthday. However, the program was unlawfully terminated

  within days of her 15th birthday.

       38.       M.B.F.’s lack of immigration status and inability to access the DACA program

  imposed increasing hardship on her and her family in the years that followed. She was unable to

  drive; unable to access many forms of financial aid; unable to participate in school programs that

  involved international travel; and, most difficult for her, unable to work. As a result, M.B.F. had

  trouble even affording college applications and had to abandon her dream of studying at a college




                                                  13
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 14 of 63 PageID #: 4802




  out of state. Instead, she enrolled at a State University of New York (“SUNY”) campus near to her

  home. Even with her attending SUNY, her family is facing significant financial hardship to afford

  her tuition. Although M.B.F. has always dreamed of becoming a lawyer, she worries that without

  DACA it will prove impossible.

       39.       In April 2020, as M.B.F. was completing her senior year of high school and

  applying to college, she received a Notice to Appear in immigration court by mail. M.B.F. became

  afraid she would be ordered deported and forced to leave the U.S. at any time. She briefly

  considered abandoning her college plans altogether. But two months later, she learned through her

  mother and the family’s lawyer that she could once again apply for DACA as a result of the

  Supreme Court’s Regents decision. Her attorney filed her application in early July; it was received

  by USCIS on or around July 7, 2020. M.B.F. states that for her, this opportunity “changed

  everything.” She began planning to transfer colleges and was overjoyed at the prospect of knowing

  with certainty she would someday be able to use her college and law degrees.

       40.       As a result of the Wolf and Edlow Memoranda, M.B.F.’s DACA application will

  now not be processed or adjudicated by Defendants. In addition to her educational and economic

  harms, M.B.F. faces imminent and irreparable harm through Defendants’ failure to adjudicate her

  DACA application. First, without deferred action, she could be ordered removed and then deported.

  Second, M.B.F.’s path to lawful status through family members could be foreclosed. M.B.F.’s

  grandmother is a U.S. citizen and has petitioned for her mother to obtain lawful status. This petition

  could yield a path to lawful status for M.B.F. But in March 2021, she will reach 18.5 years of age

  and trigger certain bars to admissibility to the U.S. due to the accrual of unlawful presence. See 8

  U.S.C. § 1182(a)(9)(B)(i). Neither minors nor individuals with valid deferred action accrue

  unlawful presence. Id. at § (a)(9)(B)(iii); see 9 FAM 302.11-3(B)(1)(U) (individuals in deferred




                                                   14
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 15 of 63 PageID #: 4803




  action status do not accrue unlawful presence); USCIS Adjudicator’s Field Manual Chapter 40.9.2

  (same). With the triggering of these bars, her potential path to lawful status through her family

  members could be effectively foreclosed. M.B.F. describes obtaining DACA before March 2021

  as “the last opportunity I have to be able to stay in this country.”


  Plaintiff Johana Larios Sainz

         41.     Plaintiff Johana Larios Sainz is an applicant for DACA whose first-time application

  was received by USCIS on or around July 27, 2020. She resides in Staten Island, New York with

  her two children, ages two and six, who are both U.S. citizens.

         42.     Ms. Larios Sainz was born in Mexico and has lived in the United States

  continuously since she was two years old. Since arriving in the United States, Ms. Larios Sainz

  has never left the country. Ms. Larios Sainz attended New York City public schools from

  kindergarten through twelfth grade. In August 2014, she graduated from Port Richmond High

  School in Staten Island, New York.

         43.     Ms. Larios Sainz is eligible for DACA under the terms of the Napolitano

  Memorandum. She came to the U.S. more than ten years before both June 15, 2007 and her 16th

  birthday. On June 15, 2012, she was present in the U.S. and did not have lawful status. She has a

  high school degree and has never been arrested or convicted of a crime.

         44.     Ms. Larios Sainz was preparing to apply for DACA in the summer of 2017 and had

  an appointment to complete her application scheduled for just a few days after the program was

  unlawfully terminated on September 5, 2017. At the time, she was a single mother trying to rebuild

  her life after leaving an unhealthy relationship. With DACA, she hoped to support herself and her

  son; obtain a driver’s license and car; and afford a place to live. But Defendants’ unlawful

  termination of the program dashed her hopes.



                                                    15
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 16 of 63 PageID #: 4804




         45.     In June 2020, Ms. Larios Sainz saw on the news that the Supreme Court had

  restored the DACA program and she could once again apply. She immediately began contacting

  legal services organizations. Weeks later, with the coronavirus pandemic still keeping many

  offices closed and none returning her calls, she went in person to MRNY’s Staten Island office

  and knocked on the door. Plaintiff Vargas, who is an accredited legal representative at MRNY,

  ultimately came out and helped her begin the DACA application process.

         46.     With her family’s help, Ms. Larios Sainz and Mr. Vargas worked together to gather

  documents for her DACA application and, on July 24, 2020, mailed it to USCIS. USCIS received

  the application on or around July 27, 2020.

         47.     After the issuance of the Wolf Memorandum the next day, Ms. Larios Sainz learned

  that her application for DACA would no longer be processed. Ms. Larios Sainz seeks to apply for

  DACA so that she can better provide for her family and return to school. She dreams of a career

  in the medical field, a steady income, a car, and the ability to buy her children new clothes and

  other things that they need.


  Plaintiff Sonia Molina

       48.       Plaintiff Sonia Molina is a DACA holder whose application for renewal was

  pending with USCIS on July 28, 2020. She resides in Queens, New York.

       49.       Ms. Molina was born in Mexico and has lived in the United States continuously

  since she was eight years old. She graduated from Information Technology High School in Long

  Island City in 2008. She has had DACA since 2012. DACA opened new professional and

  intellectual opportunities for her and made it easier for her to afford her college education. She

  obtained her bachelor’s degree from New York City College of Technology (“City Tech”) in 2016.




                                                 16
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 17 of 63 PageID #: 4805




  Ms. Molina is currently a Senior Office Manager at MRNY, where she helps to manage operations

  at the organization’s busiest office located in Queens.

       50.       Ms. Molina renewed her DACA most recently on May 1, 2019.

       51.       Ms. Molina applied to renew her DACA again on April 1, 2020, or 149 days before

  the filing of this complaint. Although her current DACA does not expire until April 2021, she

  applied early in the hope of being able to plan for her future and know that she had two years of

  stability regardless of the outcome of the DACA litigation in the Supreme Court.

       52.       Through her work at MRNY, Ms. Molina has seen firsthand the huge impact of the

  Trump Administration’s efforts to end DACA. When DACA was unlawfully terminated in 2017,

  she had the difficult experience of having to explain to many callers and visitors to MRNY that

  new applications were no longer possible. With the Supreme Court decision in 2020, Ms. Molina

  again saw the broad hope that it inspired and the questions that people had in the absence of clear

  guidance from the government about whether they could apply for DACA for the first time. She

  allowed herself to feel happy and hopeful about the prospects for DACA recipients like herself

  and future DACA recipients for the first time since the 2017 unlawful termination years before.

       53.       With the Wolf Memorandum and the Edlow Memorandum issued after it, Ms.

  Molina’s hopes of planning for her future and experiencing a two-year period of stability were

  dashed. She views the shortening of the DACA renewal period as eliminating the time when people

  can feel secure and relax. Without that, she feels tremendous uncertainty and pressure. The

  experience, which she calls a “rollercoaster of emotions,” has taken a heavy toll on her.


  Plaintiff Ximena Zamora

       54.       Plaintiff Ximena Zamora is 18 years old and qualifies for DACA under the terms

  of the Napolitano Memorandum. She is a member of MRNY and resides in Queens, New York.



                                                  17
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 18 of 63 PageID #: 4806




  In September 2017 and again in July 2020, she was days away from submitting her first-time

  application for DACA when the program was unlawfully terminated for first-time applicants.

       55.       Ms. Zamora was born in Mexico and has lived in the United States continuously

  since she was two years old. Since arriving in the United States, Ms. Zamora has never left the

  country. Ms. Zamora has attended New York City public schools throughout her life and, in June

  2020, she graduated from Academy of Finance and Enterprise High School in Queens, New York.

       56.       Ms. Zamora is eligible for DACA under the terms of the Napolitano Memorandum.

  She came to the U.S. prior to June 15, 2007 and long before her 16th birthday. On June 15, 2012,

  she was present in the U.S.—as a fourth grader at her Queens elementary school—and did not

  have lawful status. She has a high school degree and has never been arrested or convicted of a

  crime. Ms. Zamora first prepared her application for DACA in the summer of 2017, when she

  turned 15 years old. The program was unlawfully terminated just days after her family had gotten

  the check for the filing fee—the last document she needed to submit her application.

       57.       In the years that followed, because of the unlawful termination of DACA, Ms.

  Zamora was unable to get a regular job or save money for college. She was also unable to

  participate in internship programs through her school; and, for much of her junior year, she did not

  believe she would be able to attend college at all without a social security number. With the help

  of a guidance counselor and staff at MRNY, she learned this was not true and was able to gain

  admission and apply for financial aid to study at Baruch College, a campus within the CUNY

  system, where she plans to major in finance.

       58.       When the Supreme Court decision on DACA was announced in June 2020, Ms.

  Zamora was excited to apply again. With DACA, she hoped she could now fulfill her dreams of




                                                  18
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 19 of 63 PageID #: 4807




  getting a regular job, transferring to a college in California, and eventually beginning a career in

  forensic accounting.

       59.       Ms. Zamora worked with the legal team at MRNY to prepare her application

  throughout July 2020. The process was slowed by the coronavirus pandemic, which prevented in-

  person meetings and meant that she had to send MRNY documents, such as her photos, by mail.

  Just days after Ms. Zamora had mailed her final signed copies of the application to MRNY to file,

  DACA was again severely curtailed and closed to her through the unlawful issuance of the Wolf

  Memorandum and the Edlow Memorandum after that.


  Plaintiff Make the Road New York

        60.      Plaintiff Make the Road New York (“MRNY”) brings this action on behalf of itself,

  its members, and its clients. MRNY is a nonprofit, membership-based § 501(c)(3) organization

  dedicated to empowering immigrant, Latino, and working-class communities in New York. With

  offices in Brooklyn, Queens, Staten Island, Suffolk County, and Westchester County, MRNY

  integrates adult and youth education, legal and survival services, and community and civic

  engagement, in order to assist low-income New Yorkers improve their lives and neighborhoods.

       61.       MRNY has a legal department staffed by twenty-four attorneys and eighteen

  advocates who provide a broad range of civil legal services to immigrant New Yorkers. MRNY’s

  immigration team provides individualized assistance to immigrants facing deportation, as well as

  immigrants submitting affirmative applications for immigration relief. MRNY directly helps

  individuals prepare the documentation and paperwork necessary for DACA applications and

  renewals, as well as applications for advance parole. Given the immigrant-rich nature of the New

  York neighborhoods it serves, MRNY’s limited staff is unable to fully meet the high demand for

  its services and resources.



                                                  19
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 20 of 63 PageID #: 4808




       62.      From June of 2012 until the fall of 2017, MRNY held weekly DACA screening

  workshops at its Queens office and similar services at its other sites on an as-needed basis,

  escalating the number of workshops, screenings, and appointments in the final month that U.S.

  Citizenship and Immigration Services (“USCIS”), a component of DHS, accepted DACA renewal

  applications. From the time that DACA was created until its unlawful termination in 2017, MRNY

  assisted approximately 8% of all DACA applicants in New York State.

       63.      Both before and after Defendants’ 2017 attempts to end DACA, MRNY assisted

  DACA-eligible individuals with renewal applications through its Action NYC program, which

  provides comprehensive immigration screenings to New Yorkers, and other legal services

  programs. From October 5, 2017 through July 28, 2020, MRNY staff filed 2,158 DACA renewal

  applications. On July 28, 2020, the date of the Wolf Memorandum, 166 MRNY clients had renewal

  applications pending with USCIS, some filed as long ago as March 1, 2020. Of those clients, 32

  are members of MRNY.

       64.      Following the Supreme Court decision in June 2020, MRNY engaged in significant

  community outreach and education to advise community members about the decision and address

  questions. This included sending a bilingual email to all MRNY staff; mass texts to 1,198 of its

  prior DACA clients and members inviting them to informational sessions; and a Facebook Live

  explaining the decision, which reached 6,100 individuals.

       65.      Following Regents, MRNY received over 260 inquiries regarding DACA. Of these,

  28 were from current DACA recipients who were interested in applying for advance parole. The

  remaining 232 individuals were either youth or their parents who wanted to apply for DACA for

  the first time. To address this outpouring of community interest, MRNY’s legal team began

  holding regular information sessions on DACA and advance parole, in English and Spanish, for




                                                 20
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 21 of 63 PageID #: 4809




  potential applicants and their parents and individuals hoping to obtain DACA or advance parole.

  MRNY has continued to hold these sessions even after the July 28, 2020 Wolf Memorandum given

  the large number of questions that individuals have regarding eligibility for DACA and associated

  benefits following the Supreme Court decision and the Wolf Memorandum, with the most recent

  held on August 18, 2020. In total, seven of these sessions were held between June 26, 2020, and

  August 18, 2020, with a total of 201 individuals attending. MRNY expended significant resources

  in planning these workshops, due to Defendants’ failure to establish clear guidelines for how and

  when the Supreme Court’s June 18 decision would be implemented.

       66.      In addition, MRNY legal staff began conducting legal clinics for one-on-one

  follow-up and screening of potential DACA applicants who attended an initial information session

  and who had begun to gather documents in support of their DACA applications. MRNY held five

  such clinics from July 8 to July 23, 2020, providing individual assistance to around three dozen

  applicants. MRNY legal staff completed and filed three first-time DACA applications prior to the

  Wolf Memo’s issuance on July 28, 2020. One, on behalf of Plaintiff Larios Sainz, was received

  the day before the memo’s issuance; two others, filed on behalf of MRNY members, were sent by

  USPS Priority Mail prior to July 28 but not received by USCIS until July 29, the day after the

  memo’s issuance. One of those, sent by USPS Priority Mail on July 25th and received by USCIS

  on July 30, 2020, was filed on behalf of a 19-year-old MRNY member on Long Island who had

  been in the process of gathering the documents necessary to file a first-time DACA application

  when the program was terminated in September 2017. The second, sent by USPS Priority Mail on

  July 27th and received by USCIS on July 29, 2020, was filed on behalf of a 17-year-old MRNY

  member on Long Island who aged into DACA eligibility after the 2017 termination.




                                                 21
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 22 of 63 PageID #: 4810




       67.       MRNY also identified numerous individuals among its existing clients who were

  eligible to submit first-time DACA applications and began working with them to prepare those

  applications. Some of these individuals present an urgent need for DACA because they are subject

  to removal orders or ongoing removal proceedings. For instance, MRNY represents a DACA-

  eligible individual in removal proceedings whose merits hearing is scheduled for 2022. He resides

  in Westchester County. He has resided continuously in the U.S. since 2003, when he was 14 years

  old, and qualifies for DACA under the terms of the Napolitano Memorandum. He is married to a

  U.S. citizen and has three U.S.-citizen children; his parents are also U.S. citizens. Under the Wolf

  Memorandum, he cannot apply for DACA. Without DACA, he risks being ordered removed and

  ultimately deported.

       68.       MRNY has more than 24,000 dues-paying members residing in New York City and

  Long Island, primarily in the boroughs of Queens and Brooklyn. Its members include Plaintiffs

  Batalla Vidal, Alarcón, Fernandez, Vargas, Fung Feng, Molina, and Zamora, along with many

  other members whose lives have been thrown into uncertainty because of Defendants’ repeated

  attacks on the DACA program.

       69.       MRNY does not ask or track the immigration status of its members. But it knows

  through information collected on behalf of members who are also clients of MRNY’s legal

  department that the organization has, at a minimum, several hundred members who are DACA

  holders.

       70.       Approximately sixteen current MRNY employees have DACA, including Plaintiffs

  Alarcón, Fernandez, Molina, and Vargas.

       71.       Plaintiff MRNY, its staff, its members, and its clients are aggrieved both by

  Defendants’ failure to comply with the Supreme Court decision prior to July 28, 2020 and by their




                                                  22
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 23 of 63 PageID #: 4811




  final agency action on July 28, 2020 and have no administrative remedies available to them.

       72.       The legal interests of MRNY, its staff, its members, and its clients in not having the

  DACA program unlawfully curtailed, and in having their DACA applications, renewals, and

  advance parole applications considered, are germane to MRNY’s purpose of advocating for the

  rights of low-income immigrant communities and providing survival services that allow its clients

  and members to achieve stability and success and to avoid separation from their families; and to

  its role as an employer of individuals with DACA, and are inextricably bound up with the legal

  services that MRNY attorneys provide the organization’s clients.

       73.       MRNY’s clients face hinderances to bringing suit to protect their own interests,

  including but not limited to lack of notice, privacy concerns, fear of retaliation (against themselves

  and/or their families), language barriers, and lack of resources.

       74.       MRNY will sustain further injuries because of Defendants’ actions as it is forced

  to devote additional resources to assist its DACA employees, clients, and members to submit

  renewals on the new yearly schedule. MRNY will also have to continue to divert resources to

  educate its members, clients, and the broader immigrant communities it serves about the

  implications of Defendants’ actions with respect to DACA, which have confused and misled the

  public. This diversion of resources includes following up with and advising the large number of

  individuals who contacted the organization in the wake of the Supreme Court decision in June

  2020 and who now are unable to file first-time DACA applications.

       75.       MRNY has also expended extensive resources in bringing the current action to

  vindicate the rights of its members, its clients, itself, and others who are affected.

       76.       These injuries to MRNY, its members, and its clients would be redressed by a

  favorable decision from this Court.




                                                    23
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 24 of 63 PageID #: 4812




  Defendants

        77.       Defendant Chad Wolf is an officer of DHS who was purportedly designated to

  temporarily exercise the functions of Acting Secretary of Homeland Security. He is sued in his

  official capacity.

        78.       Defendant Joseph Edlow is the Deputy Director for Policy of USCIS. He is sued in

  his official capacity.

        79.       Defendant Donald J. Trump is the President of the United States. He is sued in his

  official capacity.

        80.       Defendant United States Citizenship and Immigration Services (“USCIS”) is a

  component of DHS, 6 U.S.C. § 271, and an agency within the meaning of the APA, 5 U.S.C. §

  551(1). USCIS is responsible for processing and adjudicating DACA applications.

        81.       Defendant United States Department of Homeland Security (“DHS”) is an agency

  within the meaning of the APA, 5 U.S.C. § 551(1). DHS is responsible for implementing the

  DACA program and oversees USCIS.


                                     STATEMENT OF FACTS

  The DACA Program’s Origins and Impact

        82.       On June 15, 2012, then-Secretary of Homeland Security Janet Napolitano

  announced the creation of the DACA program, which set out guidelines for USCIS to use its

  prosecutorial discretion to extend deferred action to certain young immigrants “who were brought

  to this country as children and know only this country as home.” Napolitano Memorandum at 1.

  Those granted deferred action also became eligible for employment authorization via a pre-

  existing regulation. 8 C.F.R. § 274a.12(c)(14).




                                                    24
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 25 of 63 PageID #: 4813




       83.       In her memorandum, then-Secretary Napolitano explained that individuals eligible

  to apply for DACA “have already contributed to our country in significant ways” and “lacked the

  intent to violate the law.” Napolitano Memorandum at 1. She found that our nation’s immigration

  laws “are not designed to be blindly enforced without consideration given to the individual

  circumstances of each case,” and that the limited resources of DHS must be “focused on people

  who meet our enforcement priorities.” Id.

       84.       In the eight years following the DACA program’s announcement, over 800,000

  individuals have received deferred action and employment authorization. Approximately 30,000

  of those individuals live in New York State alone. As a result of the DACA program, these young

  people have been able to enroll in colleges and universities, and to obtain jobs, driver’s licenses,

  bank accounts, and health insurance (through employment, college, or state-run programs). DACA

  recipients rely on the program to work, study, and live without the constant threat of deportation

  and family separation. Indeed, in reliance on the program, DACA recipients have made significant

  investments in their futures, such as enrolling in higher education and graduate programs; pursuing

  employment opportunities; marrying and having children of their own; and purchasing homes and

  automobiles, to name a few examples.


  The Trump Administration’s First Unlawful Termination of the DACA Program

       85.       After more than five years of the DACA program’s success—and despite the

  incalculable benefit and opportunity the program created in those years—then-Secretary of

  Homeland Security Elaine Duke announced on September 5, 2017 that DHS would terminate the

  DACA program. See Mem. from Elaine C. Duke, Acting Sec’y of Homeland Sec., to James W.

  McCament, Acting Dir., U.S. Citizenship and Immigration Servs., Memorandum on Rescission of

  Deferred Action For Childhood Arrivals (DACA), Sept. 5, 2017 (“Duke Memorandum”). Based



                                                  25
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 26 of 63 PageID #: 4814




  on spurious legal reasoning, the Duke Memorandum directed DHS to categorically reject all first-

  time DACA applications received after September 5, 2017 and severely limit the renewal-eligible

  population.

       86.       DACA’s abrupt and unlawful termination followed Defendant Trump’s incessant

  stream of racist and nativist comments about individuals of Latinx, and especially Mexican,

  heritage. Both on the campaign trail and in the Oval Office, Defendant Trump did not hesitate to

  call Latinx and Mexican individuals “criminals, “killers,” and even “animals.” His policies reflect

  his animus.


  Ensuing Litigation and the Supreme Court’s Decision in DHS v. Regents

       87.       The same day that the unlawful termination of DACA was announced, many of the

  Plaintiffs here informed this Court of their intent to sue. ECF No. 46. See also Second Amended

  Complaint, Batalla Vidal et al. v. Nielsen et al., No. 16-cv-4756, ECF. No. 60 (E.D.N.Y. Sept. 19,

  2017) (“Batalla Vidal”).

       88.       Defendants’ actions also triggered a wave of other lawsuits across the nation by

  DACA recipients, civil rights organizations, universities, private corporations, labor unions, states,

  and municipalities. See State of New York et al. v. Trump et al., No. 17-cv-5228 (E.D.N.Y. Sept.

  6, 2017); Regents of the University of California et al. v. Department of Homeland Security et al.,

  No. 17-cv-5211 (N.D. Cal. Sept. 8, 2017) (“UC Regents District Court”); State of California et al.

  v. Department of Homeland Security et al., No. 17-cv-5235 (N.D. Cal. Sept. 11, 2017); County of

  Santa Clara et al. v. Trump et al., No. 17-cv-5813 (N.D. Cal. Oct. 10, 2017); City of San Jose v.

  Trump et al., No. 17-cv-5329 (N.D. Cal. Sept. 14, 2017); Garcia et al. v. United States et al., No.

  17-cv-5380 (N.D. Cal. Sept. 18, 2017); NAACP et al. v. Trump et al., No. 17-cv-1907 (D.D.C.

  Sept. 18, 2017) (“NAACP”); Trustees of Princeton University et al. v. United States et al., No. 17-



                                                   26
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 27 of 63 PageID #: 4815




  cv-2325 (D.D.C. Nov. 3, 2017); CASA de Maryland et al. v. Trump et al., No. 17-cv-2942 (D. Md.

  Oct. 5, 2017).

       89.         The results of this litigation were swift and clear: in every case but one, district

  courts held that the 2017 DACA termination was likely arbitrary and capricious in violation of the

  APA, with circuit courts affirming the same. On January 9, 2018, the Northern District of

  California issued a preliminary injunction requiring USCIS to accept renewal applications. Order,

  UC Regents District Court, ECF No. 234 (N.D. Cal. Jan. 19, 2018). On February 13, 2018, this

  Court did the same. Memorandum & Order, Batalla Vidal, ECF No. 255 (E.D.N.Y. Feb. 13, 2018).

  And on April 24, 2018, the District Court for the District of Columbia partially granted summary

  judgment in plaintiffs’ favor and vacated the Duke Memorandum, thus restoring the DACA

  program to its pre-termination status. Order, NAACP, ECF No. 22 (D.D.C. Apr. 24, 2018). After

  staying its decision and allowing then-Secretary Kirstjen Nielsen to submit a memorandum to

  better explain the reasoning behind the DACA termination (“Nielsen Memorandum”), the district

  court again held that the DACA termination was arbitrary and capricious despite the additional

  explanation. Order, NAACP, ECF No. 27 (D.D.C. Aug. 3, 2018).

       90.         The government appealed all these decisions and also petitioned the U.S. Supreme

  Court for writs of certiorari before judgment. The Ninth Circuit affirmed the UC Regents District

  Court’s preliminary injunction on November 8, 2018. Opinion, DHS v. Regents, No. 18-15068,

  ECF. No. 199-1 (9th Cir. Nov. 8, 2018). The Supreme Court granted certiorari before the Second

  or D.C. Circuits could rule in those pending appeals. The Supreme Court consolidated the cases

  and heard oral argument on November 12, 2019.

       91.         On June 18, 2020, the Supreme Court—like all courts whose decisions it was

  reviewing—concluded that Defendants’ 2017 termination of the DACA program was arbitrary and




                                                    27
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 28 of 63 PageID #: 4816




  capricious in violation of the APA. Department of Homeland Security v. Regents of the University

  of California, 591 U.S. ___, 140 S. Ct. 1891, 1916 (2020) (“Regents”). The Supreme Court

  explained that Defendants had failed to conduct the reasoned analysis required by the APA and

  that Defendants did not adequately consider the incredible hardship their decision would inflict on

  DACA recipients and their communities. Id. at 1910-1915. That two-fold error necessitated the

  vacatur of the 2017 termination. Id. at 1916.

        92.        By setting aside the Duke Memorandum, Regents required Defendants to fully

  restore the DACA program to the terms of the Napolitano Memorandum—including the

  acceptance of (1) first-time DACA applications from the approximately 300,000 individuals who

  had become eligible during the pendency of the litigation and (2) requests for advance parole.2


  The Administration’s Reaction to Regents and Post-Regents Proceedings

        93.        On June 18, 2020, Defendant Trump described the Regents decision as one of

  several recent “horrible & politically charged decisions” that were “shotgun blasts into the face of

  people that are proud to call themselves Republicans or Conservatives.”3 In a similar vein, the day

  after the Regents decision, Defendant Edlow declared on USCIS’s official website that the

  Supreme Court’s decision “has no basis in law” and “merely delays the President’s lawful ability

  to end the illegal Deferred Action for Childhood Arrivals amnesty program.” 4 In the same

  statement, Defendant Edlow also falsely stated that DACA allowed recipients to “remain in our

  country in violation of the laws” and “take jobs” from “Americans.”5



  2
    Nicole Prchal Svajlenka et al., The Trump Administration Must Immediately Resume Processing New DACA
  Applications, CENTER FOR AMERICAN PROGRESS (Jul. 13, 2020), https://ampr.gs/32euYw7.
  3
    Donald J. Trump (@realDonaldTrump), TWITTER, (June 18, 2020, 11:08 AM),
  https://twitter.com/realdonaldtrump/status/1273633632742191106.
  4
    See U.S. Citizenship and Immigration Servs., USCIS Statement on Supreme Court’s DACA Decision (June 19, 2020),
  https://www.uscis.gov/news/news-releases/uscis-statement-on-supreme-courts-daca-decision.
  5
    Id.


                                                        28
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 29 of 63 PageID #: 4817




        94.        At no time after the Supreme Court and prior to the Wolf Memorandum issued its

  decision in Regents did Defendants offer guidance as to how they would comply with the ruling

  or provide any notice regarding the future of the DACA program. Defendants’ own officials

  disclosed that “they ha[d] yet to receive any guidance in the wake of the DACA decision, including

  whether or not they should restart processing new applications.”6

        95.        On June 30, 2020, the U.S. Court of Appeals for the Fourth Circuit issued its

  mandate in a related case in which the Supreme Court denied certiorari following the Regents

  decision. Mandate, CASA de Maryland v. U.S. Dep’t of Homeland Security, No. 18-1521, ECF No.

  71 (4th Cir. June 30, 2020). That mandate effectuated the court’s previous holding “that the

  Department’s decision to rescind DACA was arbitrary and capricious and must be set aside.”

  CASA de Maryland v. U.S. Dep’t of Homeland Security, 924 F.3d 684, 705 (4th Cir. 2019). As a

  result, on June 30, 2020, the Fourth Circuit’s vacatur of the 2017 DACA termination took effect

  nationwide.

        96.        Pursuant to the issuance of that mandate, the U.S. District Court for the District of

  Maryland ordered Defendants to reinstate the DACA program as it existed prior to the September

  5, 2017 termination. Order, CASA de Maryland v. DHS, 8:17-cv-02942-PWG, ECF No. 97 (D.

  Md. July 17, 2020).

        97.        Despite the Fourth Circuit’s mandate and the District of Maryland’s order, for

  weeks Defendants failed to provide the public information on the status of the DACA program,

  including whether first-time DACA applications and advance parole requests would be accepted

  and processed, or whether there would be any changes to the renewal process. Defendants provided



  6
    Molly O’Toole, The Supreme Court Rejected Trump’s Attempt to End DACA. Now What?, L.A. TIMES (June 18,
  2020), available at https://www.latimes.com/politics/story/2020-06-18/the-supreme-court-rejected-trumps-attempt-
  to-end-daca-now-what.


                                                        29
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 30 of 63 PageID #: 4818




  no information to applicants, counsel, or the general public regarding the status of the DACA

  program except for a perfunctory July 10th response to a Congressional inquiry stating that USCIS

  “will work with DHS on next steps.” Letter from Joseph Edlow to the Hon. Joaquin Castro, July

  10, 2020.7 As a result, many attorneys and advocates both in New York and nationwide did not

  advise clients to file DACA applications immediately and instead chose to advise clients to await

  guidance from the agency. Among attorneys and their clients who did file DACA applications and

  expected them to be processed according to the Napolitano Memorandum, few, if any, received

  receipt notices—leaving them with uncertainty as to the status of their applications and the

  program as a whole.

        98.       On July 24, 2020, the district court in CASA de Maryland held a status conference

  on the vacatur of the Duke Memorandum. There, Defendants revealed for the first time that, instead

  of complying with the court’s order and the Fourth Circuit’s mandate, Defendants were “plac[ing]”

  first-time DACA applications “into a bucket” without considering them, granting them, or

  rejecting them. Tr. of Virtual Status Conference Proceedings at 17-18, CASA de Maryland v. DHS,

  8:17-cv-02942-PWG (D. Md. Jul. 24, 2020). The court described it as a “distinction without a

  difference” to say these “application[s] ha[ve] not been denied.” Id. at 18. The court also observed

  that “the agency ha[d] not found the time or resources to change their website to even accurately

  reflect what the status [of DACA] is,” which had “impacts” on both “initial applications” and

  “advance parole.” Id. at 19.

        99.       On July 29, 2020, the Second Circuit issued its mandate in this case and remanded




  7
   See also Molly O’Toole, Despite Supreme Court Ruling, Trump Administration Rejects New DACA Applications,
  L.A. TIMES (July 16, 2020), https://www.latimes.com/politics/story/2020-07-16/trump-refuses-new-daca-supreme-
  court (“USCIS employees say they’ve received no guidance on the Supreme Court ruling or new DACA applications.
  The agency did not immediately respond to requests for comment Thursday.”)


                                                       30
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 31 of 63 PageID #: 4819




  the matter to this Court for further proceedings.8

        100.       Litigation brought by Texas, nine other states, and two state governors regarding

  the procedural and substantive legality of the DACA program is also ongoing in the Southern

  District of Texas. In that case, Judge Andrew Hanen recently denied Plaintiffs’ motion for

  summary judgment with leave to re-file in order to account for the Regents opinion’s bearing on

  the Plaintiffs’ arguments. Order, State of Texas et al. v. United States et al., No. 1:18-cv-0068,

  ECF No. 473 (S.D. Tex. Aug. 21, 2020). Judge Hanen had also requested that, by August 25, 2020,

  the government produce the administrative record that was considered by the agency when it

  issued the Napolitano Memorandum. Order, State of Texas et al. v. United States et al., No. 1:18-

  cv-0068, ECF No. 467 (S.D. Tex. Aug. 4, 2020).


  The Wolf Memorandum’s Renewed Attack on DACA Recipients

        101.       After more than a month of silence on the status of the DACA program, Defendant

  Wolf issued the Wolf Memorandum on July 28, 2020, rescinding the Duke and Nielsen

  Memoranda in their entirety. Mem. from Chad Wolf, to Mark Morgan, Matthew Albence, Joseph

  Edlow, Reconsideration of the June 15, 2012 Memorandum Entitled “Exercising Prosecutorial

  Discretion with Respect to Individuals Who Came to the United States as Children,” July 28, 2020.

  Although the Wolf Memorandum was framed as a “[r]econsideration” of the Napolitano

  Memorandum, it in fact rescinded core components of the Napolitano Memorandum and made

  “immediate changes” to the DACA program.

        102.       Among those “immediate changes” are instructions for DHS personnel to “reject

  all pending and future initial requests for DACA, to reject all pending and future applications for


  8
   The D.C. and Ninth Circuits also issued mandates in their respective cases after receiving certified copies of the
  Regents judgment from the Supreme Court. Mandate, NAACP et al. v. Trump et al., No. 18-5243 (D.C. Cir. Aug. 4,
  2020); Mandate, Regents v. DHS, No. 18-15068, ECF. No. 217 (9th Cir. Aug. 4, 2020).


                                                          31
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 32 of 63 PageID #: 4820




  advance parole absent ‘exceptional circumstances,’ and to shorten DACA renewals” from two

  years to one year. Id. at 1-2. The Wolf Memorandum makes no distinction in how the agency is to

  treat first-time or renewal applications for DACA filed after the Supreme Court’s decision in

  Regents (June 18, 2020), after the Fourth Circuit’s mandate (June 30, 2020), or after the Wolf

  Memorandum (June 28, 2020). It retroactively rejects the applications of individuals like Plaintiffs

  M.B.F. and Larios Sainz, who applied for DACA after the Regents decision went into effect and

  before the Wolf Memorandum was issued.

          103.       The Wolf Memorandum orders that renewals of deferred action and the

  accompanying work authorization should be granted for one-year, rather than two-year, periods,

  claiming that there are no asserted reliance interests affected by the shortening of renewal periods.

  There is no rational explanation supporting the reduction in renewal periods besides the Trump

  Administration’s desire to limit the scope of the policy during what is presented as an “interim”

  period. While Defendant Wolf acknowledged that the change entails an increase in the total

  amount of renewal fees that applicants will be required to pay, it justifies these fees as “processing

  costs.” Id. at 6. But see Oversight of U.S. Citizenship and Immigration Services: Ensuring Agency

  Priorities Comply with the Law, 114th Cong. (2015) (responses of Joseph Moore, Donald Neufeld,

  and Daniel Renaud) (“[C]urrent fees charged to DACA requestors have been sufficient to recover

  the full costs of administering the DACA policy.”).9

          104.       Beyond the cursory and abrupt nature of these changes, the Wolf Memorandum

  also fails to explain why the agency was not bound to return to the status quo ante after Regents

  or after the issuance of the Fourth Circuit’s mandate. Instead, it merely states that Defendant Wolf

  froze the program “on an interim basis.” Id. at 7.



  9
      Available at https://www.judiciary.senate.gov/imo/media/doc/Moore-Neufeld-Renaud%20Responses.pdf.


                                                        32
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 33 of 63 PageID #: 4821




           105.        The Wolf Memorandum again upends the lives of over 800,000 DACA recipients,

  and their families, communities, and employers.

           106.        Additionally, the Wolf Memorandum renders approximately 300,000 putative class

  members—many of whom became eligible for DACA during the course of the litigation10—unable

  to apply for DACA despite Defendants’ unambiguous obligation to accept and process first-time

  applications. These individuals will continue to face the threat of deportation and, thus, may be

  forced to leave the only country that many of them have known as home. Like Plaintiffs, many

  putative class members have grown up in American neighborhoods, attended American schools,

  nurtured American families, and have structured their lives around living in the United States.

           107.        By cutting renewal periods in half—from two years to one year—DACA recipients

  are now forced to pay double the amount in fees, spend twice as much time preparing renewal

  applications, and experience increased anxiety and uncertainty, for no rational purpose. These

  unreasonable renewal costs impose great financial and emotional hardship on Plaintiffs and putative

  class members.

           108.        By severely restricting applications for advance parole to only those that present an

  undefined category of “exceptional circumstances,” Defendants are imposing an unreasonably high

  threshold requirement for advance parole applications. Under the Napolitano Memorandum and its

  implementing guidance, DACA recipients were able to obtain advance parole to travel abroad for

  humanitarian, educational, and employment purposes, as permitted by statute. See 8 U.S.C. §

  1182(d)(5). The Wolf Memorandum fails to give any reason supporting this drastic change and

  limiting such an important benefit to unspecified “extraordinary” circumstances.

           109.         The Wolf Memorandum also fails to provide any guidance on the new adjudicatory



  10
       Svajlenka et al., supra note 1.


                                                        33
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 34 of 63 PageID #: 4822




  standard for advance parole requests. The Wolf Memorandum fails to consider the deterrent effect

  that this lack of clarity has on DACA recipients hesitant to pay the $575 application fee, and on

  immigration providers hesitant to counsel their clients to pay such a large amount.

        110.        The Wolf Memorandum’s mere recitation that DACA recipients have reliance

  interests fails to engage with the profound and widespread impacts of a decision to deny new

  applications, severely restrict advance parole, and shorten renewal periods.

        111.        On August 21, 2020, Defendant Edlow issued additional guidance on the

  implementation of the Wolf Memorandum. Mem. from Joseph Edlow, Implementing Acting

  Secretary Chad Wolf’s July 28, 2020 Memorandum, August 21, 2020 (“Edlow Memorandum”).11

        112.        The Edlow Memorandum confirmed that USCIS will reject all first-time DACA

  applications from individuals who have never received DACA previously, regardless of when they

  were submitted. The Edlow Memorandum reiterated that the agency will continue to accept requests

  for renewal and advance parole from individuals who had been previously granted DACA, albeit

  in limited form: USCIS will (1) limit renewed grants of deferred action and employment

  authorization under DACA to no more than one year, and (2) impose a stricter threshold on advance

  parole requests than the relevant statutory provision. See 8 U.S.C. § 1182(d)(5)(A) (allowing

  advance parole “for urgent humanitarian reasons or significant public benefit”). See also Form I-

  131 Instructions (defining “significant public benefit” to include a personal or family emergency or

  bona fide business reasons).12 Again, these changes came without any rational explanation.


  The Unlawful Designations at the Department of Homeland Security

        113.        The designation of Defendant Wolf as Acting DHS Secretary was made in


  11
     Available at https://www.uscis.gov/sites/default/files/document/policy-
  alerts/DACA%20implementation%20memo%20v2%208.21.20%20final.pdf.
  12
     Available at https://www.uscis.gov/sites/default/files/document/forms/i-131instr.pdf.


                                                           34
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 35 of 63 PageID #: 4823




  contravention of the Appointments Clause of the U.S. Constitution, the Federal Vacancies Reform

  Act (“FVRA”) and the Homeland Security Act (“HSA”). As a result, Defendant Wolf lacks the

  authority to revoke critical components to the DACA program purportedly made through the Wolf

  Memorandum.

  The Appointments Clause

        114.     Under the Appointments Clause, the President “shall nominate, and by and with the

  Advice and Consent of the Senate, shall appoint . . . all other Officers, of the United States, whose

  Appointments are not herein otherwise provided for, and which shall be established by Law.” U.S.

  Const., art II, § 2, cl. 2. Congress may “by Law vest the Appointment of such inferior Officers as

  they think proper, in the President alone, in the Courts of Law, or in the Heads of Departments.”

  Id.

        115.     The Appointments Clause sets out a scheme for Congress to exercise its oversight

  power to “curb Executive abuses of the appointments power” and “to promote a judicious choice

  of persons” for filling positions of vital importance. Edmond v. United States, 520 U.S. 651, 659

  (1997).

        116.     DHS is an Executive Department, 5 U.S.C. § 101, and the Secretary of Homeland

  Security, as a Head of Department, is subject to the Appointments Clause. See Fin. Oversight &

  Mgmt. Bd. for Puerto Rico v. Aurelius Inv., LLC, 590 U.S. ____, 140 S. Ct. 1649, 1657 (2020).

        117.     The Secretary of Homeland Security and other DHS offices—including but not

  limited to the Deputy Secretary; the Under Secretary for Management; the DHS Under Secretary

  for Strategy, Policy, and Plans; the Commissioner of U.S. Customs and Border Protection (“CBP”);

  the Director of USCIS; and the Director of U.S. Immigration and Customs Enforcement (“ICE”)—

  are offices whose officers must be appointed by the President, by and with the advice and consent




                                                   35
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 36 of 63 PageID #: 4824




  of the Senate. 6 U.S.C. § 112(a)(1), § 113(a)(1) (commonly referred to as a “PAS,” or “Presidential

  Appointment needing Senate confirmation,” Position).

        118.       Acting officials currently purport to exercise the functions of Secretary of

  Homeland Security, Chief of Staff, and Assistant Secretary of Public Affairs. The positions of

  Deputy Secretary, General Counsel, Under Secretary for Management, Under Secretary for

  Science and Technology, Director of USCIS, Commissioner of CBP, and Director of ICE remain

  vacant, with various individuals exercising the functions of these offices under the novel title of

  “Senior Official Performing the Duties” of those positions.

        119.       Upon information and belief, Congress has not provided for the position of “Senior

  Official Performing the Duties” of any executive office in any statute.

        120.       The President has publicly expressed his inclination to appoint acting officials as a

  means of evading Senate confirmation. The President has stated:

          a.       “Well, I’m in no hurry. I have ‘acting’ . . . I sort of like ‘acting.’ It gives me more

          flexibility.”13

          b.       “It’s OK. It’s easier to make moves when they’re acting.” “I like acting because I

          can move so quickly. It gives me more flexibility.”14

          c.       “Acting gives you much more flexibility. A lot easier to do things.”15

          d.       “I’m generally not going to make a lot of appointments that would normally be –

          because you don’t need them.”16


  13
     Felicia Sonmez, Trump Says He’s ‘in No Hurry’ to Replace Acting Cabinet Members, WASH. POST (Jan. 6, 2019),
  https://www.washingtonpost.com/politics/trump-says-hes-in-no-hurry-to-replace-acting-cabinet-
  members/2019/01/06/afac5fea-11e4-11e9-b6ad-9cfd62dbb0a8_story.html.
  14
       Transcript: President Trump on “Face the Nation,” CBS NEWS (Feb. 3, 2019),
  https://www.cbsnews.com/news/transcript-president-trump-on-face-the-nation-february-3-2019/.
  15
       Editorial Board, An Administration of Temps, BLOOMBERG OPINION (Jul. 25, 2019),
  https://www.bloomberg.com/opinion/articles/2019-07-25/trump-s-washington-has-an-acting-officials-problem.
  16
     Randall Lane, Inside Trump’s Head: An Exclusive Interview with the President, and the Single Theory That Explains
  Everything, FORBES (Oct. 10, 2017), https://www.forbes.com/donald-trump/exclusive-interview/#501570b4bdec.


                                                          36
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 37 of 63 PageID #: 4825




        121.       The Trump Administration has repeatedly sought to evade Congressional oversight

  of irresponsible executive appointments.17 By holding PAS positions vacant for unreasonably long

  periods of time, and by relying on acting officials to perform the functions of these positions, the

  Trump Administration has flouted the framework for accountability set up by the Appointments

  Clause and other statutes.

  The FVRA and the HSA

        122.       Congress enacted the FVRA to “reclaim[]” its “Appointments Clause power” and

  reassert its authority over temporary appointments. See Sw. Gen., Inc. v. NLRB, 796 F.3d 67, 70

  (D.C. Cir. 2015), aff’d, 137 S. Ct. 929 (2017).

        123.       The FVRA was intended to protect the Senate’s authority under the Appointments

  Clause, preventing the Executive from undermining the separation of powers through the

  manipulation of official appointments. S. REP. No. 105-250, at 4-5 (1998) (“[T]he Senate’s

  confirmation power is being undermined as never before.”). See also Edmond, 520 U.S. at 659

  (“The Appointments Clause is more than a matter of ‘etiquette or protocol;’ it is among the

  significant structural safeguards of the constitutional scheme.”).

        124.       The FVRA is the “exclusive means for temporarily authorizing an acting official to

  perform the functions and duties of any office of an Executive agency . . . for which appointment

  is required to be made by the President, by and with the consent of the Senate,” unless a statute

  specifically provides otherwise. 5 U.S.C. § 3347(a). The FVRA limits who may serve as the acting

  head of an agency “[i]f an officer of an Executive agency . . . whose appointment . . . is required




  17
    For instance, Kevin McAleenan and Kenneth Cuccinelli avoided Senate oversight since they were not nominated
  to their positions in accordance with the Appointments Clause and, therefore, were purportedly designated to occupy
  vacant positions outside the established process by law. See generally Government Accountability Office, Matter of
  Department of Homeland Security – Legality of Service of Acting Secretary of Homeland Security and Service of
  Senior Official Performing the Duties of Deputy Secretary of Homeland Security, B-331650, August 14, 2020.


                                                          37
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 38 of 63 PageID #: 4826




  to be made by the President, by and with the advice and consent of the Senate . . . resigns.” Id. §

  3345(a).

        125.       The FVRA provides that, in the event of a resignation from a PAS position, the first

  assistant assumes the role as the acting head of the agency. 5 U.S.C. § 3345(a)(1). Alternatively,

  the President may either direct a person who holds a PAS Position to “perform the functions and

  duties of the vacant office temporarily in an acting capacity,” 5 U.S.C. § 3345(a)(2), or may “direct

  an officer or employee of such Executive agency to perform the functions and duties of the vacant

  office temporarily in an acting capacity” if they meet the relevant tenure and salary qualifications

  under the statute, 5 U.S.C. § 3345(a)(3).18

        126.       The FVRA stipulates that a person may not serve as an acting officer “for longer

  than 210 days beginning on the date the vacancy occurs.” 5 U.S.C. § 3346(a).19

        127.       If no officer is appointed in a manner consistent with the FVRA, “the office shall

  remain vacant.” 5 U.S.C. § 3348(b)(1).

        128.       The FVRA permits amendments to its standard order of succession, as long as they

  are expressly authorized by another statutory provision. 5 U.S.C. § 3347(a)(1).

        129.       The HSA does just this for the order of succession for vacancies arising in the

  position of Secretary of Homeland Security. 6 U.S.C. § 113(g).

        130.       Under the HSA, the order of succession in the event of a vacancy in the office of

  the DHS Secretary is the Deputy Secretary and then the Under Secretary for Management. 6 U.S.C.

  § 113(a)(1)(A), (g)(1). The HSA also authorizes the Secretary to designate additional officers “in

  further order of succession” to serve as Acting Secretary if the top three positions (i.e., Secretary,



  18
     Because the HSA defines the relevant orders of succession, 5 U.S.C. § 3345(a)(2)-(3) are not applicable to the
  Department of Homeland Security.
  19
     The period may be extended under circumstances that are inapplicable here. See 5 U.S.C. § 3346.


                                                         38
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 39 of 63 PageID #: 4827




  Deputy Secretary, and Under Secretary of Management) are vacant. Id. § 113(g)(2).

  The February Delegation

       131.      On December 5, 2017, Kirstjen Nielsen was confirmed by the U.S. Senate as DHS

  Secretary. Secretary Nielsen was the last officer to exercise the functions of DHS Secretary who

  was appointed with the advice and consent of the Senate.

       132.      On February 15, 2019, Secretary Nielsen exercised her power to designate an order

  of succession under 6 U.S.C. §113(g)(2), issuing HSA Delegation 00106, Revision No. 08.4

  (“February Delegation”).

       133.      The February Delegation stipulates two scenarios in which an officer may assume

  the position of Acting Secretary: first, in case of the Secretary’s death, resignation, or inability to

  perform the functions of the office, February Delegation § II.A; and second, if the Secretary were

  unavailable to act during a disaster or catastrophic emergency, February Delegation § II.B. Under

  the February Delegation, each of these scenarios triggers a different order of succession.

       134.      Under the February Delegation, where the Secretary is unavailable to act during a

  disaster or catastrophic emergency, Annex A to February Delegation (“Annex A”) governed the

  order of succession. February Delegation, § II.B.

       135.      Under the February Delegation, where the position of Secretary of Homeland

  Security becomes vacant because of the Secretary’s death, resignation, or inability to perform the

  functions of the office, the order of succession is governed by Executive Order 13753 (“E.O.

  13753”). February Delegation § II.A.

       136.      Under E.O. 13753, the next position after the Deputy Secretary and the Under

  Secretary for Management in the order of succession in the event of resignation is the

  Administrator of the Federal Emergency Management Agency (“FEMA”).




                                                    39
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 40 of 63 PageID #: 4828




        137.        The FEMA Administrator resigned on March 8, 2019, prior to Nielsen’s resignation,

  and the position was vacant until January 14, 2020, when the Senate confirmed Administrator

  Peter T. Gaynor.

  Secretary Nielsen’s Resignation and the April Delegation

        138.        On April 7, 2019, Secretary Nielsen tendered her resignation, “effective April 7th,

  2019.” Letter from Kirstjen M. Nielsen, Sec’y of Homeland Sec., to Donald J. Trump, President,

  Apr. 7, 2019.20

        139.        On April 7, 2019, the date Secretary Nielsen’s resignation became effective, the

  office of Deputy Secretary was vacant. Consistent with the 6 U.S.C. § 113(g)(1) and the February

  Delegation, then-Under Secretary for Management, Claire Grady, assumed the functions of Acting

  Secretary by operation of law.

        140.        Nevertheless, also on April 7, 2019, Defendant Trump announced via Twitter that

  Kevin McAleenan (then-CBP Commissioner) would actually assume the role of Acting DHS

  Secretary, even though Mr. McAleenan was seventh in the order of succession under E.O. 13753,

  which, per the February Delegation, governed in the event of a resignation.21

        141.        At 10:36 pm that same day, Secretary Nielsen announced via Twitter that she would

  supposedly remain Secretary until April 10, 2019.22

        142.        According to DHS, before leaving office on April 10th, Secretary Nielsen updated

  the February Delegation to again change the order of succession. HSA Delegation 00106, Revision

  No. 08.5 (“April Delegation”).




  20
     Available at https://www.dhs.gov/sites/default/files/publications/19_0407_s1_nielsen-resignation-letter.pdf.
  21
     Donald J. Trump (@realDonaldTrump), TWITTER, (Apr. 7, 2020, 6:02 PM),
  https://twitter.com/realDonaldTrump/status/1115011885303312386.
  22
     Secretary Kirstjen M. Nielsen (@SecNielsen), TWITTER, (Apr. 7, 2020, 10:36 PM),
  https://twitter.com/SecNielsen/status/1115080823068332032.


                                                           40
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 41 of 63 PageID #: 4829




       143.      The April Delegation preserved the two-track order of succession established by

  the February Delegation. April Delegation § II.A.

       144.      The April Delegation only changed the order of succession for vacancies caused by

  disaster or catastrophic emergency. In those cases, vacancies in the office of Secretary or Deputy

  Secretary would be governed by amended Annex A.

       145.      Under amended Annex A, the order of succession to the position of Acting

  Secretary in case of disaster or catastrophic emergency is as follows:

              (1) Deputy Secretary;

              (2) Under Secretary for Management;

              (3) CBP Commissioner; and

              (4) FEMA Administrator.

  April Delegation, Annex A. The April Delegation removed the Director of the Cybersecurity and

  Infrastructure Security Agency (CISA) from the order of succession and elevated the CBP

  Commissioner to third in that order, pushing the FEMA Administrator to fourth.

       146.      The April Delegation also changed the order of succession for Deputy Secretary,

  as listed under Annex B. Following the April Delegation, the first four positions in the order of

  succession to the position of Deputy Secretary were:

              (1) Under Secretary for Management,

              (2) Administrator of the Transportation Security Administration (“TSA”),

              (3) FEMA Administrator, and

              (4) Director of CISA.

  April Delegation, Annex B.

       147.      Importantly, the April Delegation did not alter the applicability of E.O. 13753 for




                                                  41
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 42 of 63 PageID #: 4830




  vacancies caused by the Secretary’s death, resignation, or inability to perform the functions of the

  office. In those instances, the order of succession designated by E.O. 13753 continued to govern.

       148.      As a result, the order of succession to the position of Secretary in case of death,

  resignation, or inability to perform the functions of the office, at the time of Secretary Nielsen’s

  resignation, remained as:

              (1) Deputy Secretary,

              (2) Under Secretary for Management,

              (3) FEMA Administrator, and

              (4) Director of CISA.

       149.      Thus, if the position of Secretary became vacant on account of a disaster or

  catastrophic emergency, the order of succession would be governed by the amended Annex A to

  the April Delegation, April Delegation § II.B, and if the position became vacant on account of

  death, resignation, or inability to perform the position’s functions, the order of succession that

  governed was set by E.O. 13753. Compare April Delegation, Annex A with E.O. 13753.

  Kevin McAleenan’s Unlawful Installation and the November Delegation

       150.      On April 10, 2020, Under Secretary for Management Claire Grady resigned,

  leaving that position vacant and making the CISA Director the first Senate-confirmed officer in

  line to assume the role of Acting Secretary.

       151.      Following the resignations of both Secretary Nielsen and the Under Secretary of

  Management Grady, CBP Commissioner Kevin McAleenan assumed the title of Acting Secretary

  even though the CISA Director, the Under Secretary for National Protection and Programs, and

  the Under Secretary for Intelligence and Analysis preceded him in the governing order of

  succession.




                                                  42
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 43 of 63 PageID #: 4831




       152.      DHS has claimed that Mr. McAleenan took the position of Acting Secretary

  pursuant to the April Delegation. Had Secretary Nielsen been unable to perform the duties of

  Secretary because of an emergency or catastrophe, then Mr. McAleenan, would, indeed, have been

  next in the order of succession under the amended Annex A. See April Delegation § II.B. This was

  not the case, however, as the office of the Secretary became vacant upon the Secretary’s

  resignation. See id. § II.A. Under the terms of E.O. 13753—which still governed in this situation—

  in the absence of a Deputy Secretary, an Under Secretary of Management, and a FEMA Director,

  the CISA Director—not the CBP Commissioner—would assume the functions of Acting Secretary.

  E.O. 13753 § 1. Consequently, Mr. McAleenan’s succession to Acting Secretary was not valid.

       153.      On November 8, 2019, the 212th day of his purported designation as Acting

  Secretary, Mr. McAleenan revised HSA Delegation 00106 to once again change the order of

  succession. HSA Delegation 00106, Revision No. 08.6 (“November Delegation”)

       154.      Even if Mr. McAleenan had properly succeeded Nielsen as Acting Secretary of

  Homeland Security—which he did not—he lacked any statutory authority whatsoever to issue this

  change because he exceeded the FVRA’s 210-day deadline for acting officials, regardless of

  whether HSA or the FVRA governed his designation.

       155.      The November Delegation purported to change the order of succession for

  vacancies caused by death, resignation, or inability to perform the position’s functions, which was

  governed by E.O. 13753 at the time. The November Delegation attempted to change that order of

  succession to the order outlined in the April Delegation’s Annex A. As a result, both vacancy

  tracks—those on account of death, resignation, illness, or inability to perform, and those on

  account of a catastrophe or emergency—now supposedly followed the order of succession outlined

  in the April Delegation’s Annex A.




                                                  43
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 44 of 63 PageID #: 4832




       156.      The November Delegation then purported to change that universal order of

  succession. The order became: (1) Deputy Secretary; (2) Under Secretary for Management; (3)

  CBP Commissioner; and (4) Under Secretary for Strategy, Policy, and Plans. November

  Delegation, Annex A. The revision removed the FEMA Administrator and the CISA Director,

  replacing them with the CBP Commissioner and the Under Secretary for Strategy, Policy, and

  Plans.

       157.      In sum, the November Delegation purported to revise the order of succession for

  the position of DHS Secretary, and applied that order to both vacancy tracks contemplated by prior

  iterations of the delegation. But, as Mr. McAleenan was unlawfully exercising the functions of

  Acting Secretary at the time it was issued, the November Delegation lacks legal force.

  Mr. McAleenan’s Purported Resignation and Defendant Wolf’s Purported Installment

       158.      On November 13, 2019, Defendant Wolf was confirmed by the Senate to the

  position of DHS Under Secretary for Strategy, Policy, and Plans—the fourth position in the order

  of succession for DHS Secretary under the unlawful November Delegation’s Annex A.

       159.      Also, on November 13, 2019, Mr. McAleenan resigned as Acting DHS Secretary

  and CBP Commissioner. Although the FVRA provides that an acting officer may only serve as

  Acting Secretary for 210 days since the position becomes vacant, Mr. McAleenan had purportedly

  held the position of Acting Secretary for a total of 216 days.

       160.      At the time of Mr. McAleenan’s resignation, the positions of Deputy Secretary of

  Homeland Security and Under Secretary of Management in the Department of Homeland Security

  remained vacant. Because the November Delegation was unlawfully issued and E.O. 13753 was

  still operative, the next positions in the order of succession were the FEMA Administrator and




                                                  44
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 45 of 63 PageID #: 4833




  then the CISA Director. Because the office of the FEMA Administrator was vacant as well, CISA

  Director Christopher Krebs should have assumed the role of Acting DHS Secretary.

           161.       Despite the invalidity of the November Delegation and its order of succession,

  Defendant Wolf purportedly assumed the role of Acting DHS Secretary when Mr. McAleenan

  resigned from his purported role on November 13, 2019.

           162.       Because Mr. McAleenan could not assume the functions of Acting DHS Secretary,

  no officer was lawfully appointed Acting Secretary within 210 days of Secretary Nielsen’s

  resignation. Accordingly, neither Defendant Wolf nor any other person can validly assume the

  position of Acting DHS Secretary now. Only a constitutionally compliant appointment can fill the

  vacancy. And more than 500 days after Secretary Nielsen’s resignation, the President indicated his

  intent to nominate Defendant Wolf for DHS Secretary on August 25, 2020.23


  Defendant Wolf Lacks Legal Authority to Issue the Wolf Memorandum

           163.       The FVRA provides that any action taken in the performance of a function or duty

  of a vacant office by any person who occupies the position contrary to the FVRA “shall have no

  force or effect.” 5 U.S.C. § 3348(d)(1). Such actions “may not be ratified.” 5 U.S.C. § 3348(d)(2).

           164.       Establishing national immigration enforcement policies and priorities is a function

  of the DHS Secretary. 6 U.S.C. § 202(5). The FVRA defines a “function or duty” as any function

  or duty that is established by statute or regulation, and that is “required by statute [or regulation]

  to be performed by the applicable officer”. 5 U.S.C. § 3348(a)(2).

           165.       The Wolf Memorandum purports to set enforcement priorities, a function of the

  DHS Secretary. Wolf Memorandum at 4.




  23
       See supra note 19.


                                                      45
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 46 of 63 PageID #: 4834




        166.      Because Defendant Wolf lacks the authority to exercise the functions that are

  legally delegated to the Acting Secretary in accordance with the FVRA, the Wolf Memorandum

  has no legal force.

        167.      Under the FVRA, the Comptroller General of the United States, who is head of the

  Government Accountability Office (“GAO”), is required to report to Congress any violations of

  the time limitations on acting service. 5 U.S.C. § 3349.

        168.      On August 14, 2020, the GAO issued an opinion reviewing the legality of

  Defendant Wolf’s designation as Acting DHS Secretary and concluded that Wolf was improperly

  designated. GAO, Matter of Department of Homeland Security – Legality of Service of Acting

  Secretary of Homeland Security and Service of Senior Official Performing the Duties of Deputy

  Secretary of Homeland Security, B-331650, August 14, 2020.24

        169.      Since Defendant Wolf never had the legal authority to exercise the functions of

  Acting Secretary, he cannot issue a memorandum altering enforcement priorities.


  Defendant Edlow Lacks Legal Authority to Implement the Wolf Memorandum

        170.      The Wolf Memorandum is addressed in significant part to Defendant Edlow, who

  similarly lacks the legal authority to exercise the functions and powers of the office to which he

  has been designated.

        171.      Defendant Wolf purportedly designated Defendant Edlow Deputy Director for

  Policy at USCIS on February 19, 2020.




  24
    Available at https://www.gao.gov/assets/710/708830.pdf. After DHS requested GAO to rescind its decision, GAO
  affirmed its decision after concluding that DHS had not shown material errors of fact or law, nor provided
  information not previously considered that warranted reversal or modification of the decision. See GAO,
  Department of Homeland SecurityꟷLegality of Service of Acting Secretary of Homeland Security and Service of
  Senior Official Performing the Duties of Deputy Secretary of Homeland SecurityꟷReconsideration, B-332451,
  August 21. 2020.


                                                       46
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 47 of 63 PageID #: 4835




       172.     Because he was not lawfully serving as Acting Secretary, Defendant Wolf lacked

  any legal authority to designate Defendant Edlow to the position of USCIS Deputy Director for

  Policy.

       173.     Previously, between July 2019 and February 2020, Defendant Edlow served as

  Chief Counsel of the Office of the Chief Counsel at USCIS, a PAS Position.

       174.     Defendant Edlow has not since been confirmed by the Senate to any other senior

  position.

       175.     Despite being unlawfully designated by an individual lacking legal authority to

  serve Acting DHS Secretary, Defendant Edlow issued the Edlow Memorandum on August 21,

  2020, attempting to implement the Wolf Memorandum.

                                     CLASS ALLEGATIONS

       176.     Individual Plaintiffs bring this action as a class action pursuant to Federal Rule of

  Civil Procedure 23(b)(2), on behalf of themselves and all other persons for whom Defendants’

  implementation of the Wolf Memorandum, not least through the Edlow Memorandum, interferes

  with their ability to apply for DACA, renew DACA, or seek advance parole.

       177.     Individual Plaintiffs seek certification of a class (the “DACA Class”) (for the claims

  challenging the appointment of Defendant Wolf and the legality of the Wolf Memorandum and its

  implementing guidance, including the Edlow Memorandum) consisting of: All persons who are or

  will be prima facie eligible for deferred action under the terms of the Napolitano Memorandum.

       178.     Individual Plaintiffs also seek certification of a subclass (the “Pending Applications

  Subclass”) (for the claims challenging the application of the Wolf Memorandum and its

  implementing guidance, including the Edlow Memorandum, to certain DACA applications)

  consisting of: All persons who had an application for deferred action through DACA, whether




                                                 47
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 48 of 63 PageID #: 4836




  first-time or renewal, pending at USCIS on any date between June 30, 2020, and July 28, 2020,

  that have not been or will not be adjudicated in accordance with the Napolitano Memorandum.

        179.       Excluded from the DACA Class and the Pending Applications Subclass are the

  individuals who are prima facie eligible for deferred action through DACA and who bring a federal

  lawsuit challenging the Wolf Memorandum.

        180.       This action meets all of the Rule 23(a) prerequisites for maintaining a class action.

        181.       The DACA Class is so numerous that joinder is impracticable, satisfying Rule

  23(a)(1). The precise number of members of the DACA class is not known, but as of June 30,

  2020, USCIS reported that there were 645,610 current DACA recipients. 25 An estimated 1.1

  million undocumented immigrants are prima facie eligible for DACA, including an estimated

  300,000 individuals who are eligible to submit first-time applications for DACA.26

        182.       The total number of the members of the Pending Applications Subclass is also

  unknown. As of June 30, 2020, there were 27,850 DACA applications pending at USCIS. 27

  Plaintiff Make the Road New York’s legal department on its own had more than 166 clients with

  renewal applications pending when the Wolf Memorandum was issued.

        183.       The claims of the DACA Class members share common issues of law and fact,

  resolution of which will not require individualized determinations, satisfying Rule 23(a)(2). Some

  common questions of law and fact include but are not limited to:




  25
     See Quarterly Summary Report, at 12, Regents of the Univ. of California v. U.S. Dep’t. of Homeland Sec., No. 17-
  cv-5211 (N.D. Cal. July 1, 2020), ECF No. 299-2.
  26
     See Nicole Prchal Svajlenka, Tom Jawetz, and Philip E. Wolgin, “The Trump Administration Must Immediately
  Resume Processing New DACA Applications,” CENTER FOR AMERICAN PROGRESS (July 13, 2020),
  https://ampr.gs/32euYw7.
  27
     Quarterly Summary Report, at 12, Regents of the Univ. of California v. U.S. Dep’t. of Homeland Sec., No. 17-cv-
  5211 (N.D. Cal. July 1, 2020), ECF No. 299-2.


                                                          48
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 49 of 63 PageID #: 4837




             (1) Whether Defendant Wolf is serving unlawfully as the Acting Secretary of

                Homeland Security in violation of the order of succession set out by the Federal

                Vacancies Reform Act and the Homeland Security Act;

             (2) Whether Defendant Wolf lacked legal authority to issue the Wolf Memorandum,

                and therefore it “must have no force or effect,” 5 U.S.C. § 3348(d);

             (3) Whether Mr. McAleenan’s assumption of the role of Acting Secretary of

                Department of Homeland Security was unlawful, such that any changes to orders

                of succession that he made were unlawful;

             (4) Whether the Edlow Memorandum is invalid and must be set aside; and

             (5) Whether the Wolf Memorandum is “arbitrary, capricious, an abuse of discretion, or

                otherwise not in accordance with the law,” 5 U.S.C. § 706(2)(A).

         184.   The claims of the Pending Applications Subclass members share common issues of

  law and fact, resolution of which will not require individualized determinations, satisfying Rule

  23(a)(2). Some common questions of law and fact include, but are not limited to:

             (1) Whether class members are entitled to have their DACA applications adjudicated

                in accordance with the Napolitano Memorandum;

             (2) Whether class members’ due process rights were violated by USCIS’s failure to

                adjudicate their requests for deferred action in accordance with the terms of the

                Napolitano Memorandum; and

             (3) Whether Defendants violated the due process rights of class members by applying

                the terms of the Wolf Memorandum and Edlow Memorandum without providing

                adequate notice.




                                                 49
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 50 of 63 PageID #: 4838




         185.    The claims or defenses of Individual Plaintiffs are typical of the claims or defenses

  of the members of the DACA Class, satisfying Rule 23(a)(3). Like other members of the class,

  Individual Plaintiffs have been harmed, among other things, by Defendants’ failure to lawfully

  abide by statutory limitations on their actions. Individual Plaintiffs have been further harmed by

  Defendants’ unlawful appointment of Defendant Wolf as the Acting Secretary of DHS and will be

  deprived of the opportunity to access DACA pursuant to the terms of the Napolitano Memorandum.

         186.    The claims or defenses of Plaintiffs Johana Larios, Sonia Molina, and M.B.F. are

  typical of the claims or defenses of the members of the Pending Applications Subclass, satisfying

  Rule 23(a)(3). Like other members of the class, these plaintiffs are harmed by Defendants’ failure

  to consider their DACA application under the terms of the Napolitano Memorandum, in violation

  of the APA and the Due Process Clause.

         187.    Individual Plaintiffs will fairly and adequately protect the interests of the DACA

  Class and Plaintiffs Johanna Larios, Sonia Molina, and M.B.F. will fairly and adequately protect

  the interests of the Pending Applications Subclass, satisfying Rule 23(a)(4). The Plaintiffs will

  defend the rights of the proposed DACA Class fairly and adequately, and have no interest that is

  now or may be potentially antagonistic to the interests of the DACA Class. Plaintiffs Johanna

  Larios, Sonia Molina, and M.B.F. will defend the rights of the proposed Applications Class fairly

  and adequately, and have no interest that is now or may be potentially antagonistic to the interests

  of the Applications Class.

         188.    The attorneys representing the named Plaintiffs include experienced civil rights and

  immigration attorneys who are considered able practitioners in federal constitutional and statutory

  litigation. These attorneys should be appointed as class counsel.




                                                  50
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 51 of 63 PageID #: 4839




           189.   The members of the proposed class are readily ascertainable through objective

  means.

           190.   Through the issuance of the Wolf Memorandum at the center of Plaintiffs’ Class

  allegations, Defendants have acted, have threatened to act, and will act on grounds generally

  applicable to the DACA Class, thereby making final injunctive and declaratory relief appropriate

  to the class as a whole. The DACA Class may therefore be properly certified under Federal Rule

  of Civil Procedure 23(b)(2).

           191.   By adjudicating the Pending Applications Subclass’s applications for DACA under

  the terms of the Wolf and Edlow Memoranda rather than the Napolitano Memorandum,

  Defendants have acted or will act in a manner generally applicable to the Applications Class,

  thereby making final injunctive and declaratory relief appropriate to the class as a whole. The

  DACA Class may therefore be properly certified under Federal Rule of Civil Procedure 23(b)(2).


                                       CLAIMS FOR RELIEF

                                    FIRST CLAIM FOR RELIEF
                    Federal Vacancies Reform Act and Homeland Security Act
                                        Unlawful Appointment
                    By all Plaintiffs against Defendants Trump, Wolf, and DHS

           192.   Plaintiffs repeat and incorporate by reference each and every allegation contained

  in the preceding paragraphs as if fully set forth herein.

           193.   The Secretary of Homeland Security must be appointed by the President with the

  advice and consent of the Senate. 6 U.S.C. § 112(a)(1).

           194.   When the office of the Secretary of Homeland Security is vacant, only a valid

  Acting Secretary may perform the functions or duties of the position.




                                                   51
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 52 of 63 PageID #: 4840




         195.    The Federal Vacancies Reform Act (“FVRA”) is the exclusive means for

  temporarily filling vacant offices whose appointments must be made by the President, by and with

  the advice and consent of the Senate.

         196.    Under the Homeland Security Act of 2002 (“HSA”), the Secretary of Homeland

  Security may “designate such other officers of the Department in further order of succession to

  serve as Acting Secretary.” 6 U.S.C. § 113(g)(2).

         197.    Establishing national immigration enforcement policies and priorities is a function

  of the Secretary of Homeland Security. 6 U.S.C. § 202(5).

         198.    Mr. McAleenan and subsequently Defendant Wolf both improperly assumed the

  position of Acting Secretary in violation of the order of succession set forth by the FVRA and the

  HSA. Neither had legal authority to perform the functions of Secretary of Homeland Security.

         199.    In addition, Defendant Wolf improperly assumed the position of Acting Secretary

  in violation of FVRA and HSA because by the time he purported to assume the office, Mr.

  McAleenan had already served longer than 210 days as Acting Secretary, in violation of the

  FVRA’s prohibition on acting officers serving for longer than 210 days. As a result, Mr.

  McAleenan lacked the authority to issue the November Delegation, which issued after the FVRA’s

  210-day prohibition.

         200.    As of no later than November 6, 2019 no individual could lawfully serve as an

  Acting Secretary of DHS.

         201.    Therefore, Defendant Wolf did not have the legal authority to issue the Wolf

  Memorandum.

         202.    At the time that the Wolf Memorandum was issued, the FVRA required that the

  position of Secretary of Homeland Security remain vacant because the FVRA’s 210-day time




                                                 52
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 53 of 63 PageID #: 4841




  period had lapsed. See 5 U.S.C. § 3348(b)(1).

          203.    As a result, no officer could perform the functions of Acting Secretary of Homeland

  Security, and no officer had the legal authority to issue the Wolf Memorandum or any other

  memorandum changing the DACA policy as established under the Napolitano Memorandum.

          204.    The Wolf Memorandum was issued by an unlawfully designated officer and thus

  “must have no force or effect.” 5 U.S.C. § 3348(d).



                                   SECOND CLAIM FOR RELIEF
                                         Appointments Clause
                                         Unlawful Appointment
                     By all Plaintiffs against Defendants Trump, Wolf, and DHS

          205.    Plaintiffs repeat and incorporate by reference each and every allegation contained

  in the preceding paragraphs as if fully set forth herein.

          206.    Under the Appointments Clause of the U.S. Constitution, the President “shall

  nominate, and by and with the Advice and Consent of the Senate, shall appoint . . . Officers, of the

  United States,” though Congress may “by Law vest the Appointment of such inferior Officers as

  they think proper, in the President alone, in the Courts of Law, or in the Heads of Departments.”

  U.S. Const., art II, § 2, cl. 2.

          207.    The Department of Homeland Security is an Executive Department, 5 U.S.C. § 101,

  and the Secretary of Homeland Security, as a Head of Department, is subject to the Appointments

  Clause. See Fin. Oversight & Mgmt. Bd. for Puerto Rico v. Aurelius Inv., LLC, 590 U.S. ___, 140

  S. Ct. 1649, 1657 (2020).

          208.    Defendant Wolf has not been confirmed by the Senate to the position of DHS

  Secretary.




                                                   53
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 54 of 63 PageID #: 4842




         209.    By holding the position of the DHS Secretary vacant for an unreasonably long

  period of time and relying on Defendant Wolf to unlawfully perform the functions of Secretary in

  an acting capacity, the Defendant Trump has flouted the framework for accountability established

  by the Appointments Clause.

         210.    Accordingly, Defendant Wolf is serving in the position of Acting Secretary in

  violation of the Appointments Clause, and no function taken in his official capacity is lawful.



                                     THIRD CLAIM FOR RELIEF
                                      Administrative Procedure Act
            Agency Actions that are Arbitrary and Capricious, An Abuse of Discretion, and
                            Otherwise Not In Accordance with Law
                  By all Plaintiffs against Defendants Edlow, Wolf, DHS and USCIS


         211.    Plaintiffs repeat and incorporate by reference each and every allegation contained

  in the preceding paragraphs as if fully set forth herein.

         212.    The APA prohibits federal agency action that is “arbitrary, capricious, an abuse of

  discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

         213.    As Defendants concede, Defendants’ issuance of the Wolf Memorandum

  constitutes final agency action reviewable under the APA. Letter, Batalla Vidal, No. 16-cv-4756,

  ECF No. 304 (E.D.N.Y. Aug. 12, 2020), at 2.

         214.    Defendants’ issuance of the Edlow Memorandum likewise constitutes final agency

  action reviewable under the APA.

         215.    The Wolf Memorandum is arbitrary and capricious, an abuse of discretion, and

  otherwise not in accordance with the law, not least because it: (a) lacks a reasoned explanation;

  (b) failed to consider all relevant factors, including the reliance interests at stake in the DACA




                                                   54
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 55 of 63 PageID #: 4843




  program; and/or (c) was issued by an individual who did not have legal authority to issue the

  Memorandum because Defendant Wolf was not lawfully serving as Acting DHS Secretary.

         216.    The Edlow Memorandum is arbitrary and capricious, an abuse of discretion, and

  otherwise not in accordance with law, not least because it was issued by an individual who did not

  have legal authority to issue the Memorandum because Defendant Edlow was designated to serve

  in his position by Defendant Wolf, who was and is unlawfully serving as Acting DHS Secretary.

         217.    Defendants characterize their actions as an “interim” measure, expressly admitting

  that they did not conduct a full APA-compliant consideration of the contemplated action.

         218.    The Wolf Memorandum, and the Edlow Memorandum that followed it, are

  arbitrary and capricious, an abuse of discretion, or otherwise not in accordance with the law, in

  violation of 5 U.S.C. § 706(2)(A), and must be held unlawful and set aside.


                                  FOURTH CLAIM FOR RELIEF
                            Fifth Amendment (Procedural Due Process)
                By all Plaintiffs against Defendants Edlow, Wolf, DHS, and USCIS

      Refusal to Adjudicate Properly Submitted Applications for DACA and Advance Parole

         219.    Plaintiffs repeat and incorporate by reference each and every allegation contained

  in the preceding paragraphs as if fully set forth herein.

         220.    The hallmark of due process is notice and opportunity to be heard.

         221.    The Due Process Clause of the Fifth Amendment prohibits the federal government,

  including Defendants, from depriving individuals of their liberty or property interests without due

  process of law. Due process interests are at stake in the adjudication of DACA and advance parole

  applications, even if the ultimate determination by the agency is discretionary. See INS v. St. Cyr,




                                                   55
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 56 of 63 PageID #: 4844




  533 U.S. 289, 307-08 (2001) (finding plaintiff had a right to a ruling, even if the outcome of that

  ruling is discretionary).

          222.    Defendants have not provided DACA applicants with the process to which they are

  entitled.

          223.    The Supreme Court’s opinion in Regents and the Fourth Circuit mandate in CASA

  de Maryland were both applicable nationwide. Both decisions required Defendants to return to the

  status quo ante by adjudicating first-time applications for DACA, continuing to accept two-year

  renewal requests, and accepting applications for advance parole.

          224.    Moreover, under the terms of the DACA guidance as it existed prior to the 2017

  termination, “[e]ach request for consideration of DACA will be reviewed on an individual, case-

  by-case basis.”28

          225.    By their own admission, Defendants refused to adjudicate first-time DACA and

  advance parole applications filed between June 30, 2020 and July 28, 2020—the period between

  the issuance of Fourth Circuit mandate and the issuance of the Wolf Memorandum. Instead,

  Defendants “placed” these first-time applications “into a bucket” pending future action by the

  agency. Tr. of Virtual Status Conference Proceedings at 17-18, CASA de Maryland v. DHS, 8:17-

  cv-02942-PWG (D. Md. Jul. 24, 2020).

          226.    In the Wolf and Edlow Memoranda, Defendants maintained their refusal to

  adjudicate these first-time applications on an individual, case-by-case basis, instead rejecting them

  retroactively and categorically.

          227.    Defendants continue to refuse to provide individual review of any first-time DACA

  applications or advance parole requests, and have begun granting DACA renewals for a one-year


  28
       Frequently Asked Questions, U.S. Citizenship           and   Immigration   Services,   available   at
  https://www.uscis.gov/archive/frequently-asked-questions.


                                                     56
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 57 of 63 PageID #: 4845




  period.

            228.   Defendants’ failure to adjudicate applications submitted and postmarked prior to

  July 28, 2020 according to the terms of the Napolitano Memorandum violates the Due Process

  Clause of the Fifth Amendment.

              Failure to Provide Notice of Refusal to Adjudicate First-Time Applications

            229.   Defendants’ categorical refusal to adjudicate first-time DACA applications after

  June 30, 2020, contravened the DACA program as it existed prior to Defendants’ unlawful 2017

  termination.

            230.   Between June 30, 2020 and July 24, 2020, Defendants never provided

  individualized or even general notice to applicants, their counsel, or the public that it had changed

  the DACA program to refuse to adjudicate new DACA applications.

            231.   On July 24, 2020, Defendants articulated this change during a status conference in

  CASA de Maryland v. U.S. Dep’t of Homeland Security, before the District of Maryland. To date,

  despite not issuing the Wolf Memorandum until July 28, 2020, Defendants have not explained

  when this shift occurred.

            232.   Under the terms of the DACA guidance as it existed prior to the 2017 termination,

  DACA applicants are entitled to individualized review of their applications.

            233.   Defendants’ failure to provide individualized notice to first-time applicants that

  their applications would not be adjudicated violates the Due Process Clause of the Fifth

  Amendment.

            234.   Defendants’ virtual silence on the DACA program before the Wolf Memorandum

  also prevented Plaintiff MRNY from correctly advising its members, clients, and the general public




                                                   57
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 58 of 63 PageID #: 4846




  of their eligibility for DACA in the wake of the Supreme Court’s decision and the Fourth Circuit’s

  mandate.

         235.    Defendants’ failure to notify applicants’ counsel or the public of this policy change

  likewise violates the Due Process Clause of the Fifth Amendment.

                     Failure to Provide Notice of Changes to Renewal Process

         236.    The DACA program as it existed both before and after Defendants’ unlawful 2017

  termination set the DACA grant period at two years from the date of approval.

         237.    Under the Wolf Memorandum, no matter when they applied for DACA renewal,

  individuals whose renewal applications are approved after the date of the memorandum are eligible

  only for one-year grants. This includes individuals whose renewal applications were pending with

  Defendants as of the date of the memorandum.

         238.    Defendants did not provide individual notice to these individuals that their period

  of DACA would be limited despite their having already submitted renewal applications.

         239.    Defendants’ virtual silence on the DACA program before the Wolf Memorandum

  also prevented Plaintiff MRNY from correctly advising its members, clients, and the general public

  of the length of renewals in the wake of the Supreme Court’s decision and the Fourth Circuit’s

  mandate.

         240.    Defendants’ failure to provide notice to these individuals that their DACA would

  be limited to one year rather than two violates the Due Process Clause of the Fifth Amendment.

                Failure to Provide Notice of Changes to Advance Parole Standard

         241.    The DACA program as it existed before Defendants’ unlawful 2017 termination of

  the program allowed DACA recipients to apply for and receive advance parole if their travel




                                                  58
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 59 of 63 PageID #: 4847




  abroad would further humanitarian purposes, educational purposes, or employment purposes.29

             242.     Under the Wolf and Edlow Memoranda, no matter when DACA recipients

  requested advance parole, Defendants intend to reject all applications for advance parole from

  DACA recipients “absent exceptional circumstances.” This includes individuals whose advance

  parole applications were pending with Defendants as of the date of the Wolf Memorandum.

             243.     Defendants did not provide individual notice to these individuals that their pending

  applications for advance parole would be subject to this new heightened standard.

             244.     Defendants’ virtual silence on the DACA program before the Wolf Memorandum

  also prevented Plaintiff MRNY from correctly advising its members, clients, and the general public

  of their eligibility for advance parole in the wake of the Supreme Court’s decision and the Fourth

  Circuit’s mandate.

             245.     Defendants’ failure to provide notice to these individuals that their advance parole

  applications would be rejected absent exceptional circumstances violates the Due Process Clause

  of the Fifth Amendment.


                                             PRAYER FOR RELIEF

  WHEREFORE, Plaintiffs respectfully request that this Court:

         1. Certify a class and subclass consisting, respectively, of: (A) All persons who are or will be

             prima facie eligible for deferred action under the terms of the 2012 Napolitano

             Memorandum; and (B) All persons who had an application for deferred action through

             DACA, whether first-time or renewal, pending at USCIS on any date between June 30,

             2020, and July 28, 2020, that have not been or will not be adjudicated in accordance with

             the 2012 Napolitano Memorandum. Excluded from the class and subclass are: The


  29
       Frequently Asked Questions, supra note 20.


                                                       59
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 60 of 63 PageID #: 4848




        individual recipients of, or requestors for, deferred action through DACA who proceed

        with a challenge to the Wolf Memorandum;

     2. Appoint the undersigned counsel as class counsel;

     3. Declare that Defendant Wolf is unlawfully serving as Acting Secretary of Homeland

        Security, in violation of the Federal Vacancies Reform Act, the Homeland Security Act,

        and the Appointments Clause;

     4. Declare that the Wolf Memorandum has no force or effect as an unlawful exercise of

        authority;

     5. Declare that the Wolf Memorandum and actions taken by Defendants to implement the

        Wolf Memorandum, including the Edlow Memorandum, are void and without force or

        effect, and cannot be ratified;

     6. Declare that the Wolf Memorandum and Edlow Memorandum are arbitrary, capricious, an

        abuse of discretion, or otherwise not in accordance with law;

     7. Declare that the Wolf Memorandum, the Edlow Memorandum, and actions taken by

        Defendants are in violation of the procedural due process guarantee of the Fifth

        Amendment of the U.S. Constitution;

     8. Issue a declaration under 28 U.S.C. § 2201 that the DACA program as established by the

        Napolitano Memorandum is a lawful exercise of executive power;

     9. Vacate and set aside the Wolf Memorandum and any other action, including but not limited

        to the Edlow Memorandum, taken by Defendants to terminate the DACA program in whole

        or in part;

     10. Enjoin and restrain Defendants, their agents, servants, employees, attorneys, and persons

        in active concert or participation with any of the Defendants, from implementing or




                                                60
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 61 of 63 PageID #: 4849




        enforcing the Wolf Memorandum and the Edlow Memorandum, and from taking any other

        action to terminate or curtail first-time applications for DACA, DACA renewals, advance

        parole for DACA recipients, or other aspects of the DACA program that is not in

        compliance with applicable law or the U.S. Constitution;

     11. Enjoin and restrain Defendants, their agents, servants, employees, attorneys, and all

        persons in active concert or participation with any of the Defendants, from denying

        individuals the opportunity, when eligible under the terms of the Napolitano Memorandum,

        to apply for or to renew their DACA, or to apply for advance parole;

     12. Enjoin Defendants to adjudicate all first-time DACA applications filed from June 30, 2020

        to the present in accordance with the terms of the Napolitano Memorandum, even if

        Defendants have heretofore rejected those applications, with appropriate notice to

        applicants and their counsel;

     13. Enjoin Defendants to adjudicate first-time DACA applications from any applicant who can

        establish that they are eligible for DACA under the terms of the Napolitano Memorandum

        at any point from September 5, 2017 to the present, and who files such application within

        a reasonable period of time following the date of decision in this case, notwithstanding any

        future efforts by Defendants to again terminate the program;

     14. Enjoin Defendants to issue a two-year grant of DACA and Employment Authorization

        Document (“EAD”) to all renewal applicants that have received a one-year grant of their

        DACA or EAD as of July 28, 2020, with appropriate notice to applicants and their counsel;

     15. Award Plaintiffs costs of suit and reasonable attorneys’ fees and expenses pursuant to any

        applicable law; and

     16. Grant such other relief as this Court deems just and proper.




                                                 61
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 62 of 63 PageID #: 4850




  Dated: August 28, 2020

  Respectfully submitted,

  /s/ Marisol Orihuela
  Maria Camila Bustos, Law Student Intern*    Trudy S. Rebert, Esq. (TR 6959)
  Armando Ghinaglia, Law Student Intern       NATIONAL IMMIGRATION LAW CENTER
  Edgar A. Melgar, Law Student Intern*        P.O. Box 721361
  Ramis Wadood, Law Student Intern            Jackson Heights, NY 11372
  Muneer I. Ahmad, Esq. (MA 9360)             (646) 867-8793
  Marisol Orihuela, Esq. (pro hac vice)
  Michael J. Wishnie, Esq. (MW 1952)          Araceli Martínez-Olguín, Esq. (AM 2927)
  JEROME N. FRANK LEGAL SERVICES ORG.         Mayra B. Joachin, Esq. (pro hac vice)
  muneer.ahmad@yale.edu                       NATIONAL IMMIGRATION LAW CENTER
  P.O. Box 209090                             3450 Wilshire Blvd. #108-62
  New Haven, CT 06520                         Los Angeles, CA 90010
  (203) 432-4800                              (213) 639-3900

  Karen C. Tumlin, Esq. (pro hac vice)        Paige Austin, Esq. (PA 9075)
  Cooperating Attorney                        MAKE THE ROAD NEW YORK
  JEROME N. FRANK LEGAL SERVICES ORG.         301 Grove Street
  P.O. Box 209090                             Brooklyn, NY 11237
  New Haven, CT 06520                         (718) 418-7690
  (323) 316-0944
                                              Attorneys for Plaintiffs



   * Motion for law student appearance
   forthcoming




                                             62
Case 1:16-cv-04756-NGG-JO Document 308 Filed 08/28/20 Page 63 of 63 PageID #: 4851




                                  CERTIFICATE OF SERVICE


          I hereby certify that on August 28, 2020, a true and correct copy of the foregoing Fourth
  Amended Complaint was filed electronically. Notice of this filing will be sent by e-mail to all
  parties by operation of the Court’s electronic filing system. Parties may access this filing through
  the Court’s CM/ECF system.


                                                /s/ Marisol Orihuela
                                                Marisol Orihuela, Esq. (pro hac vice)
                                                JEROME N. FRANK LEGAL SERVICES ORG.
                                                marisol.orihuela@yale.edu
                                                P.O. Box 209090
                                                New Haven, CT 06520
                                                (203) 432-4800




                                                  63
